EXHIBIT 10.1

 

RECEIVABLES FINANCING AGREEMENT

 

Dated as of December 31, 2015

 

by and among

 

FIRST DATA RECEIVABLES, LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

FIRST DATA CORPORATION,

as initial Servicer

 

--------------------------------------------------------------------------------

 

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

SECTION 1.01.

Certain Defined Terms

1

 

 

 

SECTION 1.02.

Other Interpretative Matters

28

 

 

ARTICLE II

TERMS OF THE LOANS

29

 

 

SECTION 2.01.

Loan Facility

29

 

 

 

SECTION 2.02.

Making Loans; Repayment of Loans

29

 

 

 

SECTION 2.03.

Interest and Fees

31

 

 

 

SECTION 2.04.

Records of Loans

31

 

 

ARTICLE III

[RESERVED]

31

 

 

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

31

 

 

SECTION 4.01.

Settlement Procedures

31

 

 

 

SECTION 4.02.

Payments and Computations, Etc.

34

 

 

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

35

 

 

SECTION 5.01.

Increased Costs

35

 

 

 

SECTION 5.02.

Funding Losses

36

 

 

 

SECTION 5.03.

Taxes

36

 

 

 

SECTION 5.04.

Inability to Determine LMIR; Change in Legality

40

 

 

 

SECTION 5.05.

Security Interest

41

 

 

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

42

 

 

SECTION 6.01.

Conditions Precedent to Effectiveness and the Initial Credit Extension

42

 

 

 

SECTION 6.02.

Conditions Precedent to All Credit Extensions

42

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

43

 

 

 

SECTION 7.01.

Representations and Warranties of the Borrower

43

 

 

 

SECTION 7.02.

Representations and Warranties of the Servicer

48

 

 

ARTICLE VIII

COVENANTS

52

 

 

SECTION 8.01.

Covenants of the Borrower

52

 

 

 

SECTION 8.02.

Covenants of the Servicer

58

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 8.03.

Separate Existence of the Borrower

63

 

 

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES

67

 

 

SECTION 9.01.

Appointment of the Servicer

67

 

 

 

SECTION 9.02.

Duties of the Servicer

68

 

 

 

SECTION 9.03.

Lock-Box Account Arrangements

68

 

 

 

SECTION 9.04.

Enforcement Rights

69

 

 

 

SECTION 9.05.

Responsibilities of the Borrower

70

 

 

 

SECTION 9.06.

Servicing Fee

71

 

 

ARTICLE X

EVENTS OF DEFAULT

71

 

 

SECTION 10.01.

Events of Default

71

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

75

 

 

SECTION 11.01.

Authorization and Action

75

 

 

 

SECTION 11.02.

Administrative Agent’s Reliance, Etc.

75

 

 

 

SECTION 11.03.

Administrative Agent and Affiliates

76

 

 

 

SECTION 11.04.

Indemnification of Administrative Agent

76

 

 

 

SECTION 11.05.

Delegation of Duties

76

 

 

 

SECTION 11.06.

Action or Inaction by Administrative Agent

76

 

 

 

SECTION 11.07.

Notice of Events of Default; Action by Administrative Agent

77

 

 

 

SECTION 11.08.

Non-Reliance on Administrative Agent and Other Parties

77

 

 

 

SECTION 11.09.

Successor Administrative Agent

77

 

 

 

SECTION 11.10.

Structuring Agent

78

 

 

ARTICLE XII

THE GROUP AGENTS

78

 

 

SECTION 12.01.

Authorization and Action

78

 

 

 

SECTION 12.02.

Group Agent’s Reliance, Etc.

78

 

 

 

SECTION 12.03.

Group Agent and Affiliates

79

 

 

 

SECTION 12.04.

Indemnification of Group Agents

79

 

 

 

SECTION 12.05.

Delegation of Duties

79

 

 

 

SECTION 12.06.

Notice of Events of Default

79

 

 

 

SECTION 12.07.

Non-Reliance on Group Agent and Other Parties

80

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 12.08.

Successor Group Agent

80

 

 

 

SECTION 12.09.

Reliance on Group Agent

80

 

 

ARTICLE XIII

INDEMNIFICATION

81

 

 

SECTION 13.01.

Indemnities by the Borrower

81

 

 

 

SECTION 13.02.

Indemnification by the Servicer

83

 

 

 

ARTICLE XIV

MISCELLANEOUS

85

 

 

 

SECTION 14.01.

Amendments, Etc.

85

 

 

 

SECTION 14.02.

Notices, Etc.

86

 

 

 

SECTION 14.03.

Assignability; Addition of Lenders

86

 

 

 

SECTION 14.04.

Costs and Expenses

89

 

 

 

SECTION 14.05.

No Proceedings; Limitation on Payments

89

 

 

 

SECTION 14.06.

Confidentiality

90

 

 

 

SECTION 14.07.

GOVERNING LAW

92

 

 

 

SECTION 14.08.

Execution in Counterparts

92

 

 

 

SECTION 14.09.

Integration; Binding Effect; Survival of Termination

92

 

 

 

SECTION 14.10.

CONSENT TO JURISDICTION

92

 

 

 

SECTION 14.11.

WAIVER OF JURY TRIAL

93

 

 

 

SECTION 14.12.

Ratable Payments

93

 

 

 

SECTION 14.13.

Limitation of Liability

93

 

 

 

SECTION 14.14.

Intent of the Parties

94

 

 

 

SECTION 14.15.

USA Patriot Act

94

 

 

 

SECTION 14.16.

Right of Setoff

94

 

 

 

SECTION 14.17.

Severability

94

 

 

 

SECTION 14.18.

Mutual Negotiations

95

 

 

 

SECTION 14.19.

Captions and Cross References

95

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

–

Form of Loan Request

EXHIBIT B

–

Form of Assignment and Acceptance Agreement

EXHIBIT C

–

Form of Assumption Agreement

EXHIBIT D

–

Form of Reduction Notice

EXHIBIT E

–

Credit and Collection Policy

EXHIBIT F

–

Form of Information Package

EXHIBIT G

–

Form of Compliance Certificate

EXHIBIT H-1

–

Closing Memorandum

EXHIBIT H-2

–

Initial Credit Extension Memorandum

EXHIBIT I

–

U.S. Tax Compliance Certificate

EXHIBIT J

–

Subject Financing Statements

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

–

Commitments

SCHEDULE II

–

Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

SCHEDULE III

–

[Reserved]

SCHEDULE IV

–

Notice Addresses

SCHEDULE V

–

Excluded Receivables

 

iv

--------------------------------------------------------------------------------


 

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 31, 2015 by and among the following parties:

 

(i)                                     FIRST DATA RECEIVABLES, LLC, a Delaware
limited liability company, as Borrower (together with its successors and
assigns, the “Borrower”);

 

(ii)                                  the Persons from time to time party hereto
as Lenders and as Group Agents;

 

(iii)                               PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent; and

 

(iv)                              FIRST DATA CORPORATION, a Delaware corporation
(“First Data”), as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”).

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Transfer and Contribution Agreement.  The
Borrower has requested that the Lenders make Loans from time to time to the
Borrower and, on the terms, and subject to the conditions set forth herein,
secured by, among other things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(g).

 

“Adverse Claim” means any Lien, except any Permitted Lien.

 

“Advisors” has the meaning set forth in Section 14.06(c).

 

“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent and each of their respective Affiliates.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, except

 

--------------------------------------------------------------------------------


 

that, in the case of each Conduit Lender, Affiliate shall mean the holder(s) of
its Capital Stock or membership interests, as the case may be.  A Person shall
be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract, proxy or otherwise.

 

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Anti-Terrorism Laws” means any law of the United States relating to terrorism,
sanctions, money laundering or import/export licensing, and any regulation,
order, or directive promulgated, issued or enforced pursuant to such laws, all
as amended, supplemented or replaced from time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee shall become a party to
this Agreement, in substantially the form of Exhibit B hereto.

 

“Assumption Agreement” has the meaning set forth in Section 14.03(i).

 

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel and all disbursements of internal
counsel.

 

“Bank Rate” for any Portion of Capital funded by any Lender on any day, means an
interest rate per annum equal to (a) LMIR for such Lender on such day or (b) if
the Base Rate is applicable to such Lender pursuant to Section 5.04, the Base
Rate for such Lender on such day; provided, however, that the “Bank Rate” for
any day while an Event of Default has occurred and is continuing shall be an
interest rate equal to the sum of 2.00% per annum plus LMIR for such Lender on
such day.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:

 

(a)                                 the rate of interest in effect for such day
as publicly announced from time to time by the applicable Group Agent or its
Affiliate as its “reference rate” or “prime rate”, as applicable.  Such
“reference rate” or “prime rate” is set by the applicable Group Agent or its
Affiliate based upon various factors, including such Person’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and is not necessarily the lowest rate charged to any
customer; and

 

(b)                                 0.50% per annum above the latest Federal
Funds Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)                                 the assets, operations, business or
financial condition of the Borrower;

 

(b)                                 the ability of the Borrower to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party;

 

(c)                                  the validity or enforceability of this
Agreement or any other Transaction Document to which the Borrower is a party, or
the validity, enforceability, value or collectibility of any material portion of
the Pool Receivables;

 

(d)                                 the status, perfection, enforceability or
priority of the Administrative Agent’s security interest in the Collateral; or

 

(e)                                  the rights and remedies of any Credit Party
under the Transaction Documents or associated with its respective interest in
the Collateral.

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Borrower (in each case whether or not allowed as a claim in such
proceeding).

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time of determination, the amount equal to
(a) the Net Receivables Pool Balance at such time, minus (b) the Total Reserves
at such time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the lesser of
(i) the Borrowing Base at such time and (ii) the Facility Limit at such time.

 

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate and a reduction of Capital is made for any reason on
any day other than a Settlement Date or (ii) to the extent that the Borrower
shall for any reason, fail to borrow on the date specified by the Borrower in
connection with any request for funding pursuant to Article II of this
Agreement, the amount, if any, by which (A) the additional Interest (calculated
without taking into account any Breakage Fee or any shortened duration of such
Interest Period pursuant to the definition thereof) which would have accrued
during such Interest Period (or, in the case of clause (i) above, until the
maturity of the underlying Note) on the reductions of Capital relating to such
Interest Period had such reductions not been made (or, in the case of clause
(ii) above, the amounts so failed to be borrowed or accepted in connection with
any such request for funding by the Borrower), exceeds (B) the income, if any,
received by the applicable Lender from the investment of the proceeds of such
reductions of Capital (or such amounts failed to be borrowed by the Borrower). 
A certificate as to the amount of any Breakage Fee (including the computation of
such amount) shall be submitted by the affected Lender (or applicable Group
Agent on its behalf) to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with the LMIR, dealings are carried out in the London
interbank market.

 

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts paid to, or on behalf of, the Borrower in connection with all Loans made
by such Lender pursuant to Article II, as reduced from time to time by
Collections distributed and applied on account of such Capital pursuant to
Section 4.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, beneficial interests,
partnership interests, limited liability company interests, membership
interests, participations or other equivalent interests and any rights (other
than debt securities convertible into or exchangeable for capital stock),
warrants or options exchangeable for or convertible into such capital stock or
other equity interests, in each case whether voting or non-voting.

 

“Change in Control” means the occurrence of any of the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the Originators cease to own, directly, 100%
in the aggregate of the issued and outstanding Capital Stock and all other
equity interests of the Borrower free and clear of all Adverse Claims;

 

(b)                                 any Originator (as the same may be modified
from time to time by adding new Originators or removing Originators in
accordance with the definition thereof and the Transfer and Contribution
Agreement) ceases to own, directly, any Capital Stock of the Borrower;

 

(c)                                  First Data ceases to own, directly or
indirectly, 100% of the issued and outstanding Capital Stock and all other
equity interests of any Originator (as the same may be modified from time to
time by adding new Originators or removing Originators in accordance with the
definition thereof and the Transfer and Contribution Agreement); or

 

(d)                                 the occurrence of a “Change of Control”
under and as defined in the Credit Agreement as in effect on the Closing Date;
provided, however, if after the Closing Date, the definition of “Change of
Control” set forth in the Credit Agreement (or any of the defined terms used in
connection with such term) is amended or modified, then for all purposes of this
clause (d), the definition of “Change of Control” shall automatically and
without further action on the part of any Person, be deemed to be also so
amended or modified, if at the time of such amendment or modification, (i) the
Majority Group Agents (or an Affiliate thereof) is a party to the Credit
Agreement and consented to such amendment or modification (or the Majority Group
Agents otherwise acknowledge and accept such amendment or modification
hereunder) and (ii) such amendment or modification is consummated in accordance
with the terms of the Credit Agreement.

 

“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Closing Date” means December 31, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Collateral” has the meaning set forth in Section 5.05.

 

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, the Borrower, the Servicer or any other Person
on their behalf in payment of any amounts owed in respect of such Pool
Receivable (including purchase price, services charges, fees, finance charges,
interest and all other charges), or applied to amounts owed in respect of such
Pool Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections, (c) all cash proceeds of all Related Security with respect
to such Pool Receivable and (d) all other cash proceeds of such Pool Receivable.

 

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), as applicable, the maximum aggregate amount which such Person
is obligated to lend or pay hereunder on account of all Loans, on a combined
basis, as set forth on Schedule I or in the Assumption Agreement or other
agreement pursuant to which it became a Lender, as such amount may be modified
in connection with any subsequent assignment pursuant to Section 14.03 or in
connection with a reduction in the Facility Limit pursuant to Section 2.02(e). 
If the context so requires, “Commitment” also refers to a Committed Lender’s
obligation to make Loans hereunder in accordance with this Agreement.

 

“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.

 

“Concentration Percentage” means (a) except as provided in clause (b) below,
(i) for any Group A Obligor, 17.50%, (ii) for any Group B Obligor, 15.00%,
(iii) for any Group C Obligor, 12.50% and (iv) for any Group D Obligor, 7.50%
and (b) for each of the Obligors listed in the chart below (each, a “Special
Obligor”), the percentage specified in the chart below for such Special Obligor
(the applicable “Special Concentration Limit”); provided, however, that (i) the
Administrative Agent may, upon not less than thirty (30) days’ written notice to
the Borrower, cancel or reduce the Special Concentration Limit with respect to
any or all Special Obligors and (ii) if the aggregate Outstanding Balance of
Pool Receivables owing by any Special Obligor that constitute Past Due
Receivables is not less than 25.0% of the aggregate Outstanding Balance of all
Pool Receivables owing by such Special Obligor, then the Special Concentration
Limit with respect to such Special Obligor shall be immediately and
automatically cancelled, thereafter, in each case, the Concentration Percentage
for such Special Obligor(s) shall be determined pursuant to clause (a) above. 
For purposes of this definition, “Past Due Receivable” means a Receivable as to
which any payment, or part thereof, remains unpaid for more than sixty (60) days
from the original due date for such payment.  In the event that any other
Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.

 

Special Obligor

 

Special Concentration Limit

 

Retail Credit Services, Inc.

 

20.0

%

 

6

--------------------------------------------------------------------------------


 

“Concentration Reserve” means, at any time of determination, an amount equal to:
(a) the Aggregate Capital at such time, multiplied by (b)(i) the Concentration
Reserve Percentage at such time, divided by (ii) 100% minus the Concentration
Reserve Percentage at such time.

 

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

 

“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Contribution Termination Event” has the meaning set forth in the Transfer and
Contribution Agreement.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with First Data or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Covered Entity” shall mean (a) each of Borrower, the Servicer, each Originator,
First Data and each of First Data’s Subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
direct or indirect power to direct or cause the direction of the management and
policies of such Person, in either case whether by ownership of voting
securities, contract, proxy or otherwise.

 

“CP Rate” means, for any Conduit Lender and for any Interest Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Group Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Lender, other borrowings by
such Conduit Lender (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Lender to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Lender);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Interest Period,
the applicable Group Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Borrower agrees that any amounts
payable

 

7

--------------------------------------------------------------------------------


 

to Conduit Lenders in respect of Interest for any Interest Period with respect
to any Portion of Capital funded by such Conduit Lenders at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Conduit Lenders had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Conduit Lender from the issuance of Notes, except that if such Notes are issued
on an interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Lender in the Assumption Agreement
or other document pursuant to which such Person becomes a party as a Conduit
Lender to this Agreement, or any other writing or agreement provided by such
Conduit Lender to the Borrower, the Servicer and the applicable Agent from time
to time.  The “CP Rate” for any Conduit Lender for any day while an Event of
Default has occurred and is continuing shall be an interest rate equal to 2.00%
per annum above the “CP Rate” calculated without giving effect to such Event of
Default.

 

“Credit Agreement” means that certain Credit Agreement, dated as of
September 24, 2007 (as amended, restated, amended and restated or otherwise
modified from time to time), among First Data, the lenders from time to time
party thereto, Credit Suisse, Cayman Islands Branch, as administrative agent,
swingline lender and letter of credit issuer, Citibank, N.A., as syndication
agent, and the other parties from time to time party thereto.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

 

“Credit Extension” means the making of any Loan.

 

“Credit Party” means each Lender, the Administrative Agent and each Group Agent.

 

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three (3) most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by
(b) (i) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the three most recent Fiscal Months ended on
the last day of such Fiscal Month, divided by (ii) 90.

 

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, the principal component of capitalized
leases

 

8

--------------------------------------------------------------------------------


 

and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including (a) trade or other accounts payable or accrued
expenses in each case incurred in the ordinary course of such Person’s business,
(b) deferred or prepaid revenue, (c) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller and (d) all intercompany
indebtedness having a term not exceeding 364 days and incurred in the ordinary
course of business), (v) all net obligations of such Person in respect of
interest rate or currency hedges or (vi) without duplication, any Guaranty of
any such Debt.

 

“Deemed Collections” has the meaning set forth in Section 4.01(d).

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:  (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such Fiscal Month,
by (b) the initial Outstanding Balance of all Pool Receivables generated by the
Originators during the month that is five (5) Fiscal Months before such Fiscal
Month.

 

“Defaulted Receivable” means a Receivable, without duplication:

 

(a)                                 as to which any payment, or part thereof,
remains unpaid for more than one hundred and twenty (120) days from the original
due date for such payment or more than one hundred and fifty (150) days after
the original invoice date for such Receivable;

 

(b)                                 as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto; or

 

(c)                                  as to which any payment, or part thereof,
remains unpaid for one hundred and twenty (120) days or less from the original
due date for such payment or one hundred and fifty (150) days or less after the
original invoice date for such Receivable, in either case, and either (i) has
been written off the applicable Originator’s or the Borrower’s books as
uncollectible in accordance with the Credit and Collection Policy or
(ii) consistent with the Credit and Collection Policy, should be written off the
applicable Originator’s or the Borrower’s books as uncollectible.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for (a) more than ninety (90) days from the original due
date for such payment or (b) more than ninety (90) days from the original
invoice date for such Receivable.

 

9

--------------------------------------------------------------------------------


 

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing:  (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during such Fiscal Month, plus (ii) the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during the preceding Fiscal Month, by (b) the Net Receivables Pool Balance as of
the last day of such Fiscal Month.

 

“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing:  (a) the
aggregate amount of Deemed Collections during such Fiscal Month, by (b) the
aggregate initial Outstanding Balance of all Pool Receivables generated by the
Originators during the Fiscal Month that is one (1) month prior to such Fiscal
Month.

 

“Dilution Reserve” means, at any time of determination, an amount equal to:
(a) the Aggregate Capital at such time, times (b) (i) the Dilution Reserve
Percentage at such time, divided by (ii) 100% minus the Dilution Reserve
Percentage at such time.

 

“Dilution Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the Dilution Horizon Ratio, times (b) the
sum of (i) 2.50 times the average of the Dilution Ratios for the twelve most
recent Fiscal Months, plus (ii) the Dilution Volatility Component.

 

“Dilution Volatility Component” means, for any Fiscal Month (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), (a) the positive difference, if any, between: (i) the highest Dilution
Ratio for any Fiscal Month during the twelve most recent Fiscal Months and
(ii) the arithmetic average of the Dilution Ratios for such twelve Fiscal
Months, times (b) (i) the highest Dilution Ratio for any Fiscal Month during the
twelve most recent Fiscal Months, divided by (ii) the arithmetic average of the
Dilution Ratios for such twelve Fiscal Months.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

“Eligible Assignee” means (i) each Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and
(iii) with the prior written consent of the Borrower (such consent not to be
unreasonably withheld), any other financial or other institution; provided,
however, that such consent shall not be required if an Event of Default has
occurred and is continuing.

 

“Eligible Foreign Obligor” means any Foreign Obligor which is organized in and
whose principal place of business is in, any country other than a Sanctioned
Country.

 

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

 

(a)                                 the Obligor of which is: (i) a resident of
the United States of America or is an Eligible Foreign Obligor; (ii) not a
Sanctioned Person; (iii) not subject to any Insolvency

 

10

--------------------------------------------------------------------------------


 

Proceeding; (iv) not an Affiliate of the Borrower, the Servicer, First Data or
any Originator; (v) not the Obligor with respect to Delinquent Receivables with
an aggregate Outstanding Balance exceeding 50.0% of the aggregate Outstanding
Balance of all such Obligor’s Pool Receivables; (vi) not a natural person and
(vii) not a material supplier to any Originator or an Affiliate of a material
supplier;

 

(b)                                 that is denominated and payable only in U.S.
dollars in the United States of America, and the Obligor of which has been
instructed to remit Collections in respect thereof directly to a Lock-Box or
Lock-Box Account in the United States of America;

 

(c)                                  that does not have a due date which is more
than ninety (90) days after the original invoice date of such Receivable;

 

(d)                                 that arises under a Contract for the sale of
goods or services in the ordinary course of the applicable Originator’s
business;

 

(e)                                  that arises under a Contract that is in
full force and effect and that is a legal, valid and binding obligation of the
related Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

 

(f)                                   that has been contributed by an Originator
to the Borrower pursuant to the Transfer and Contribution Agreement, and with
respect to which contribution all conditions precedent under the Transfer and
Contribution Agreement have been met;

 

(g)                                  that, together with the Contract related
thereto, conforms in all material respects with all Applicable Laws (including
any applicable laws relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy);

 

(h)                                 with respect to which all consents,
licenses, approvals or authorizations of, or registrations or declarations with,
or notices to, any Governmental Authority or other Person, required to be
obtained by, effected or given to an Originator in connection with the creation
of such Receivable, the execution, delivery and performance by such Originator
of the related Contract or the contribution thereof to the Borrower under the
Transfer and Contribution Agreement, in each case, have been duly obtained,
effected or given and are in full force and effect;

 

(i)                                     that is not subject to any existing
dispute, right of rescission, set-off, counterclaim, any other defense against
the applicable Originator (or any assignee of such Originator); provided, that
only such portion of such Receivable that is subject to any of the foregoing
shall be deemed to be ineligible pursuant to this clause (i);

 

(j)                                    that satisfies all applicable
requirements of the Credit and Collection Policy;

 

11

--------------------------------------------------------------------------------


 

(k)                                 that, together with the Contract related
thereto, has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 9.02 of this Agreement;

 

(l)                                     in which the Borrower owns good and
marketable title, free and clear of any Adverse Claims, and that is freely
assignable (including without any consent of the related Obligor or any
Governmental Authority), and which is not included in the collateral described
in the financing statements set forth on Exhibit J that name Wells Fargo Bank,
National Association as secured party;

 

(m)                             for which the Administrative Agent (on behalf of
the Secured Parties) shall have a valid and enforceable first priority perfected
security interest therein and in that portion of the Related Security with
respect thereto in which a security interest may be perfected by the filing of a
financing statement under the UCC, in each case free and clear of any Adverse
Claim;

 

(n)                                 that constitutes an “account” or a “general
intangible” as defined in the UCC, and that is not evidenced by instruments or
chattel paper;

 

(o)                                 that is neither a Defaulted Receivable nor a
Delinquent Receivable;

 

(p)                                 for which no Originator, the Borrower, First
Data or the Servicer has established any offset or netting arrangements with the
related Obligor in connection with the ordinary course of payment of such
Receivable;

 

(q)                                 that represents amounts earned and payable
by the Obligor that are not subject to the performance of additional services by
the Originator thereof or by the Borrower and such Receivable shall have been
billed or invoiced by or on behalf of the Servicer and the related goods or
merchandise shall have been shipped and/or services performed;

 

(r)                                    that (i) does not arise from a sale of
accounts made as part of a sale of a business or constitute an assignment for
the purpose of collection only, (ii) is not a transfer of a single account made
in whole or partial satisfaction of a preexisting indebtedness or an assignment
of a right to payment under a contract to an assignee that is also obligated to
perform under the contract and (iii) is not a transfer of an interest in or an
assignment of a claim under a policy of insurance; and

 

(s)                                   that does not relate to the sale of any
consigned goods or finished goods which have incorporated any consigned goods
into such finished goods.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

 

12

--------------------------------------------------------------------------------


 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Event of Default” has the meaning specified in Section 10.01.  For the
avoidance of doubt, any Event of Default that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.

 

“Excess Concentration” means, the sum, without duplication, at any time of
determination, of:

 

(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables; plus

 

(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is an Eligible Foreign Obligor, net of any
other Excess Concentrations (if any) related to such Eligible Foreign Obligor’s
Concentration Percentage, over (ii) the product of (x) 3.00%, multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excluded Receivable” means any Receivable, the Obligor of which set forth on
Schedule V hereto as amended from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or (ii) such Lender changes its
lending office, except in each case to the extent that amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to a Lender’s failure to comply with
Section 5.03(f) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Purchasers, which as of the Closing Date is equal to $230,000,000, as
reduced from time to time

 

13

--------------------------------------------------------------------------------


 

pursuant to Section 2.02(e).  References to the unused portion of the Facility
Limit shall mean, at any time of determination, an amount equal to (x) the
Facility Limit at such time, minus (y) the Aggregate Capital.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any laws, regulations, rules or
practices adopted pursuant to any intergovernmental agreement entered into with
respect to the foregoing.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30
p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

“Final Maturity Date” means (i) the date that is ninety (90) days following the
Termination Date or (ii) such earlier date on which the Aggregate Capital
becomes due and payable pursuant to Section 10.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

 

“Financial Officer” of any Person means, the president, the chief executive
officer, the chief financial officer, the chief accounting officer, the
principal accounting officer, the controller, senior or executive vice
president, the treasurer or the assistant treasurer of such Person.

 

“First Data” has the meaning specified in the preamble to this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Fiscal Month” means each calendar month.

 

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

 

“Foreign Obligor” means an Obligor that is organized in, or whose principal
place of business is in, any country other than the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent,
(ii) for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any
other Lender that does not have a Related Conduit Lender, such Lender, together
with such Lender’s related Group Agent and each other Lender for which such
Group Agent acts as a Group Agent hereunder.

 

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with: (a) a short-term rating of at
least “A-1” by S&P, or if such Obligor does not have a short-term rating from
S&P, a rating of at least “A+” by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) a short-term rating of at least “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s, a
rating of “Al” or better by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor (or its
parent or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) is other than Retail Credit Services, Inc.
and rated by only one of such rating agencies, then such Obligor (or its parent
or majority owner, as applicable) will be a “Group D Obligor”; provided,
further, that if such Obligor (or its parent or majority owner, as applicable,
if such parent or majority owner is a guarantor on the related Contract) is
Retail Credit Services, Inc. and is rated by only one of such rating agencies,
such Obligor shall be a Group A Obligor if either clause (a) or clause (b) above
apply.  Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group B Obligor”, “Group C Obligor” or “Group D Obligor”, in which case such
Obligor shall be separately treated as a Group B Obligor, a Group C Obligor or a
Group D Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.

 

15

--------------------------------------------------------------------------------


 

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

 

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

 

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with:
(a) a short-term rating of at least “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of at least “BBB+” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, and (b) a short-term rating of
at least “P-2” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, a rating of at least “Baal” by Moody’s on such Obligor’s, its
parent’s or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor (or its
parent or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) is other than Retail Credit Services, Inc.
and rated by only one of such rating agencies, then such Obligor (or its parent
or majority owner, as applicable) will be a “Group D Obligor”; provided,
further, that if such Obligor (or its parent or majority owner, as applicable,
if such parent or majority owner is a guarantor on the related Contract) is
Retail Credit Services, Inc. and is rated by only one of such rating agencies,
such Obligor shall be a Group B Obligor if either clause (a) or clause (b) above
apply.  Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group B Obligor” shall be deemed to be
a Group B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group C Obligor” or “Group D Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group C Obligor or a
Group D Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.

 

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with: (a) a short-term rating of at least “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of at least
“BBB-” by S&P on such Obligor’s, its parent’s or it’s majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities,
and (b) a short-term rating of at least “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of at least “Baa3” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, if such Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) is other
than Retail Credit Services, Inc. and rated by only one of such rating agencies,
then such Obligor (or its parent or majority owner, as applicable) will be a
“Group D Obligor”; provided, further, that if such Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a

 

16

--------------------------------------------------------------------------------


 

guarantor on the related Contract) is Retail Credit Services, Inc. and is rated
by only one of such rating agencies, such Obligor shall be a Group C Obligor if
either clause (a) or clause (b) above apply.  Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group C Obligor” shall be deemed to be a Group C Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and clause (a) of the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group D Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

 

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.

 

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Independent Director” has the meaning set forth in Section 8.03(c).

 

“Information Package” means a report, in substantially the form of Exhibit F.

 

“Insolvency Proceeding” means, with respect to any Person (a) any case, action
or proceeding before any court or other Governmental Authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors or (b) any general assignment for the benefit of
creditors of a Person, composition, marshaling of assets for creditors of a
Person, or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors, in each of cases (a) and
(b) undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.

 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).

 

17

--------------------------------------------------------------------------------


 

“Interest Period” means: (a) before the Termination Date:  (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and
(ii) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one day) as shall
be selected from time to time by the Administrative Agent (with the consent or
at the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof) funded by a Lender, an interest rate per annum equal
to:

 

(a)                                 if such Loan (or such portion of Capital
thereof) is being funded by a Conduit Lender on such day through the issuance of
Notes, the applicable CP Rate; or

 

(b)                                 if such Loan (or such portion of Capital
thereof) is being funded by any Lender on such day other than through the
issuance of Notes (including, without limitation, if a Conduit Lender is then
funding such Loan (or such portion of Capital thereof) under a Program Support
Agreement, or if a Committed Lender is then funding such Loan (or such portion
of Capital thereof)), the applicable Bank Rate;

 

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; provided, further, however, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“Lenders” means the Conduit Lenders and the Committed Lenders.

 

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.

 

18

--------------------------------------------------------------------------------


 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.

 

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.  The calculation of LMIR may also be
expressed by the following formula:

 

 

 

 

 

One-month Eurodollar rate for U.S. Dollars

 

 

 

 

shown on Bloomberg US0001M Screen

 

 

 

 

or appropriate successor

 

LMIR

=

 

 

 

 

 

 

 

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

 

“Loan” means any loan made by a Lender pursuant to Section 2.02.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

 

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).

 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving or concentrating Collections.

 

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer, the Administrative
Agent and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

19

--------------------------------------------------------------------------------


 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the six
(6) most recent Fiscal Months, by (b) the Net Receivables Pool Balance as of
such date.

 

“Loss Reserve” means, at any time of determination, an amount equal to: (a) the
Aggregate Capital at such time, multiplied by (b) (i) the Loss Reserve
Percentage at such time divided by (ii) 100% minus the Loss Reserve Percentage
at such time.

 

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) of (a) 2.50, times (b) the highest average of the Default
Ratios for any three (3) consecutive Fiscal Months during the twelve (12) most
recent Fiscal Months, times (c) the Loss Horizon Ratio.

 

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups); provided, however, at any time there are two Groups, “Majority
Group Agents” shall mean both Group Agents.

 

“Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)                                 the assets, operations, business or
financial condition of First Data and its Subsidiaries, taken as a whole;

 

(b)                                 the ability of the Servicer, the Performance
Guarantor or any Originator to perform its obligations under this Agreement or
any other Transaction Document to which it is a party;

 

(c)                                  the validity or enforceability of this
Agreement or any other Transaction Document, or the validity, enforceability,
value or collectibility of any material portion of the Pool Receivables;

 

(d)                                 the status, perfection, enforceability or
priority of the Administrative Agent’s security interest in the Collateral; or

 

(e)                                  the rights and remedies of any Credit Party
under the Transaction Documents or associated with its respective interest in
the Collateral.

 

“Minimum Dilution Reserve” means, at any time of determination, an amount equal
to (a) the Aggregate Capital at such time, multiplied by (b) (i) the Minimum
Dilution Reserve

 

20

--------------------------------------------------------------------------------


 

Percentage at such time, divided by (ii) 100% minus the Minimum Dilution Reserve
Percentage at such time.

 

“Minimum Dilution Reserve Percentage” means, at any time of determination, the
product of (a) the average of the Dilution Ratios for the twelve (12) most
recent Fiscal Months, multiplied by (b) the Dilution Horizon Ratio at such time.

 

“Monthly Settlement Date” means the twenty-fifth (25th) calendar day of each
calendar month (or if such day is not a Business Day, the next occurring
Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, the Servicer, any Originator,
First Data or any of their respective ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Receivables Pool Balance” means, at any time of determination:  (a) the
aggregate Outstanding Balance of all Eligible Receivables, minus (b) the Excess
Concentration.

 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

 

“Originator” and “Originators” have the meaning set forth in the Transfer and
Contribution Agreement, as the same may be modified from time to time by adding
new Originators or removing Originators, in each case with the prior written
consent of the Administrative Agent and the Majority Group Agents.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

21

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other similar excise or property Taxes, charges or levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

“Parent Group” has the meaning set forth in Section 8.03(c).

 

“Participant” has the meaning set forth in Section 14.03(e).

 

“Participant Register” has the meaning set forth in Section 14.03(f).

 

“PATRIOT Act” has the meaning set forth in Section 14.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.

 

“Percentage” means, at any time of determination, with respect to any Committed
Lender, a fraction, expressed as a percentage, (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by the Lenders in such
Committed Lender’s Group at such time and (b) the denominator of which is
(i) prior to the termination of all Commitments hereunder, the aggregate
Commitments of all Committed Lenders at such time or (ii) if all Commitments
hereunder have been terminated, the aggregate outstanding Capital of all Loans
at such time.

 

“Performance Guarantor” means First Data in its capacity as a guarantor under
the Performance Guaranty.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Permitted Lien” means (a) the interests of the Borrower, the Administrative
Agent and each of the other Secured Parties under the Transaction Documents,
(b) any inchoate liens for current taxes, assessments, levies, fees and other
government and similar charges not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate proceedings with
respect to which adequate reserves have been established in accordance with
GAAP, but only so long as foreclosure with respect to such lien is not imminent
and the use and value of the property to which the liens attach are not impaired
during the pendency of such

 

22

--------------------------------------------------------------------------------


 

proceedings, (c) liens arising out of any judgment or award against any
Originator with respect to which (i) an appeal or proceeding for review is being
taken in good faith and with respect to which there shall have been secured a
bond pending such appeal or proceeding for review and (ii) such judgment or
award does not constitute an Event of Default and (d) any lien in favor of, or
assigned to, the Administrative Agent (for the benefit of the Secured Parties).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: 
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.

 

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

 

“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).

 

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
servicing fees, finance charges, fees and other charges with respect thereto;
provided, however, that “Receivable” does not include any Excluded Receivable. 
Any such right to payment arising from any one transaction, including, without
limitation, any such right to payment represented by an individual invoice or
agreement, shall constitute a Receivable

 

23

--------------------------------------------------------------------------------


 

separate from a Receivable consisting of any such right to payment arising from
any other transaction.

 

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Transfer and Contribution Agreement prior to the
Termination Date.

 

“Register” has the meaning set forth in Section 14.03(c).

 

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.

 

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Transfer and
Contribution Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)                                 all of the Borrower’s and each Originator’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable;

 

(b)                                 all instruments and chattel paper that may
evidence such Receivable;

 

(c)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 

(d)                                 all of the Borrower’s and each Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

 

(e)                                  all books and records of the Borrower and
each Originator to the extent related to any of the foregoing, and all rights,
remedies, powers, privileges, title and interest (but not obligations) in and to
each Lock-Box and all Lock-Box Accounts, into which any Collections or other
proceeds with respect to such Receivables may be

 

24

--------------------------------------------------------------------------------


 

deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);

 

(f)                                   all of the Borrower’s and each
Originator’s rights to set-off (whether contractual or otherwise) against any
account in payment of such Receivable;

 

(g)                                  all of the Borrower’s rights, interests and
claims under the Transfer and Contribution Agreement and the other Transaction
Documents; and

 

(h)                                 all Collections and other proceeds (as
defined in the UCC) of any of the foregoing.

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

 

“Representatives” has the meaning set forth in Section 14.06(c).

 

“Restricted Payments” has the meaning set forth in Section 8.01(r).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sanctioned Country” means a country subject to a comprehensive countrywide or
territory-wide sanctions program maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
that is the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State.

 

“Scheduled Termination Date” means January 15, 2019.

 

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

25

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to this Agreement,
including any successor Servicer pursuant to Section 9.01.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

 

“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.

 

“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date, the Monthly
Settlement Date and (ii) on and after the Termination Date, each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of the Majority Group Agents) (it being understood that (a) the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) may select such Settlement Date to occur as frequently as daily
(b) promptly following the selection of a Settlement Date that is other than the
Monthly Settlement Date, the Administrative Agent shall notify the Servicer
thereof), or, in the absence of such selection, the Monthly Settlement Date.

 

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

 

“Structuring Agent” means PNC Capital Markets LLC, in its capacity as
structuring agent.

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

26

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties or additions to tax with respect thereto.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01, (c) the “Final Maturity Date” (under and as
defined in the Credit Agreement, as such date may be extended from time to time
in accordance with the Credit Agreement) or such other term that replaces the
term “Final Maturity Date” under the Credit Agreement and (d) the date selected
by the Borrower on which all Commitments have been reduced to zero pursuant to
Section 2.02(e).

 

“Total Reserves” means, at any time of determination, the sum of:  (a) the Yield
Reserve, plus (b) the greater of (i) the sum of the Concentration Reserve plus
the Minimum Dilution Reserve and (ii) the sum of the Loss Reserve plus the
Dilution Reserve.

 

“Transaction Documents” means this Agreement, the Transfer and Contribution
Agreement, the Lock-Box Agreements, the Fee Letter, the Performance Guaranty and
all other certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

 

“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Borrower, the Originator,
the Servicer or the Receivables.

 

“Transfer and Contribution Agreement” means the Transfer and Contribution
Agreement, dated as of the Closing Date, among the initial Servicer, the
Originators and the Borrower, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

27

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Reserve” means, at any time of determination, an amount equal to the
product of (a) the Aggregate Capital at such time, multiplied by (b) (i) the
Yield Reserve Percentage at such time, divided by (ii) 100% minus the Yield
Reserve Percentage at such time.

 

“Yield Reserve Percentage” means at any time of determination, the amount
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) so computed:

 

 

1.50 x 120 x (BR + SFR)

 

 

              360

 

 

where:

 

BR                              =                                         the
daily average Base Rate computed for the most recent Interest Period; and

 

SFR                         =                                         the
Servicing Fee Rate.

 

SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and

 

28

--------------------------------------------------------------------------------


 

opposite gender; (k) references to any amount as on deposit or outstanding on
any particular date means such amount at the close of business on such day and
(l) the term “or” is not exclusive.

 

ARTICLE II

 

TERMS OF THE LOANS

 

SECTION 2.01.  Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date.  Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:

 

(i)                                     the Aggregate Capital would exceed the
Facility Limit at such time;

 

(ii)                                  the sum of (A) the Capital of such Lender,
plus (B) the aggregate outstanding Capital of each other Lender in its Group
would exceed the Group Commitment of such Lender’s Group;

 

(iii)                               if such Lender is a Committed Lender, the
aggregate outstanding Capital of such Committed Lender would exceed its
Commitment; or

 

(iv)                              the Aggregate Capital would exceed the
Borrowing Base at such time.

 

SECTION 2.02.  Making Loans; Repayment of Loans.  (a) Each Loan hereunder shall
be made on at least one (1) Business Day’s prior written request from the
Borrower to the Administrative Agent and each Group Agent in the form of a Loan
Request attached hereto as Exhibit A.  Each such request for a Loan shall be
made no later than 11:00 a.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $1,000,000 and shall be an
integral multiple of $100,000), (ii) the allocation of such amount among the
Groups (which shall be ratable based on the Group Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).

 

(b)                                 No later than 2:30 p.m. (New York City time)
on the date specified in each Loan Request, each applicable Lender shall, upon
satisfaction of the applicable conditions set forth in Article VI and pursuant
to the other conditions set forth in this Article II, make available to the
Borrower in same day funds its pro rata portion, if any, of the amount of such
Loans

 

29

--------------------------------------------------------------------------------


 

requested to the Borrower by depositing such amount at the account set forth in
the related Loan Request.

 

(c)                                  Each Committed Lender’s obligation shall be
several, such that the failure of any Committed Lender to make available to the
Borrower any funds in connection with any Loan shall not relieve any other
Committed Lender of its obligation, if any, hereunder to make funds available on
the date such Loans are requested (it being understood, that no Committed Lender
shall be responsible for the failure of any other Committed Lender to make funds
available to the Borrower in connection with any Loan hereunder).

 

(d)                                 The Borrower shall repay in full the
outstanding Capital of each Lender on the Final Maturity Date.  Prior thereto,
the Borrower shall, on each Settlement Date, make a prepayment of the
outstanding Capital of the Lenders to the extent required under Section 4.01 and
otherwise in accordance therewith.  Notwithstanding the foregoing, the Borrower,
in its discretion, shall have the right to make a prepayment, in whole or in
part, of the outstanding Capital of the Lenders (together with any associated
Breakage Fees in respect of such prepaid Capital) on any Business Day upon one
(1) Business Day’s prior notice thereof to the Administrative Agent and each
Group Agent in the form of a Reduction Notice attached hereto as Exhibit D;
provided, however, that each such prepayment shall be in a minimum aggregate
amount of $1,000,000 and shall be an integral multiple of $100,000 (or, if less,
the Aggregate Capital, plus accrued but unpaid Interest and Fees together with
any associated Breakage Fees).

 

(e)                                  The Borrower may, at any time upon at least
fifteen (15) days’ prior written notice to the Administrative Agent and each
Group Agent, terminate the Facility Limit in whole or ratably reduce the
Facility Limit in part.  Each partial reduction in the Facility Limit shall be
in a minimum aggregate amount of $10,000,000 or integral multiples of $1,000,000
in excess thereof, and no such partial reduction shall reduce the Facility Limit
to an amount less than $100,000,000.  In connection with any partial reduction
in the Facility Limit, the Commitment of each Committed Lender shall be ratably
reduced.

 

(f)                                   In connection with any reduction of the
Commitments, the Borrower shall remit to the Administrative Agent
(i) instructions regarding such reduction and (ii) for payment to the Lenders,
cash in an amount sufficient to pay (A) Capital of Lenders in each Group in
excess of the Group Commitment of such Group and (B) all other outstanding
Borrower Obligations with respect to such reduction (determined based on the
ratio of the reduction of the Commitments being effected to the amount of the
Commitments prior to such reduction or, if the Administrative Agent reasonably
determines that any portion of the outstanding Borrower Obligations is allocable
solely to that portion of the Commitments being reduced or has arisen solely as
a result of such reduction, all of such portion) including, without duplication,
any associated Breakage Fees.  Upon receipt of any such amounts, the
Administrative Agent shall apply such amounts first to the reduction of the
outstanding Capital, and second to the payment of the remaining outstanding
Borrower Obligations with respect to such reduction, including any Breakage
Fees, by paying such amounts to the Lenders.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.03.  Interest and Fees.

 

(a)                                 On each Settlement Date, the Borrower shall,
in accordance with the terms and priorities for payment set forth in
Section 4.01, pay to each Group Agent, each Lender and the Administrative Agent
certain fees (collectively, the “Fees”) in the amounts set forth in the fee
letter agreements from time to time entered into, among the Borrower, the
members of the applicable Group (or their Group Agent on their behalf) and/or
the Administrative Agent and the Structuring Agent (each such fee letter
agreement, as amended, restated, supplemented or otherwise modified from time to
time, collectively being referred to herein as the “Fee Letter”).

 

(b)                                 The Capital of each Lender shall accrue
interest on each day when such Capital remains outstanding at the then
applicable Interest Rate.  The Borrower shall pay all Interest, Fees and
Breakage Fees accrued during each Interest Period on the immediately following
Settlement Date in accordance with the terms and priorities for payment set
forth in Section 4.01.

 

SECTION 2.04.  Records of Loans.  Each Group Agent shall record in its records,
the date and amount of each Loan made by the Lenders in its Group hereunder, the
Interest Rate with respect thereto, the Interest accrued thereon and each
repayment and payment thereof.  Subject to Section 14.03(c), such records shall
be conclusive and binding absent manifest error.  The failure to so record any
such information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the Capital of each Lender,
together with all Interest accruing thereon and all other Borrower Obligations.

 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01.  Settlement Procedures.

 

(a)                                 The Servicer shall set aside and hold in
trust for the benefit of the Secured Parties (or, if so requested by the
Administrative Agent after the occurrence and during the continuance of an Event
of Default or Unmatured Event of Default, segregate in a separate account
approved by the Administrative Agent), for application in accordance with the
priority of payments set forth below, all Collections on Pool Receivables that
are received by the Servicer or the Borrower or received in any Lock-Box or
Lock-Box Account; provided that, each party hereto acknowledges and agrees that
so long as no Event of Default or Unmatured Event of Default has occurred and is
continuing, prior to the applicable Settlement Date such Collections on Pool
Receivables may be commingled by the Servicer or an Affiliate of the Servicer
with funds of the Servicer and its Affiliates; provided, further, that no such
commingling shall derogate from the Servicer’s obligations hereunder to
distribute such Collections in the order of priority set forth below.  On each
Settlement Date, the Servicer (or, following its assumption of control of the
Lock-Box Accounts, the Administrative Agent) shall, distribute such Collections
in the following order of priority:

 

31

--------------------------------------------------------------------------------


 

(i)                                     first, to the Servicer for the payment
of the accrued Servicing Fees payable for the immediately preceding Interest
Period (plus, if applicable, the amount of Servicing Fees payable for any prior
Interest Period to the extent such amount has not been distributed to the
Servicer);

 

(ii)                                  second, to each Lender and other Credit
Party (ratably, based on the amount then due and owing), all accrued and unpaid
Interest, Fees and Breakage Fees due to such Lender and other Credit Party for
the immediately preceding Interest Period (including any additional amounts or
indemnified amounts payable under Sections 5.03 and 13.01 in respect of such
payments), plus, if applicable, the amount of any such Interest, Fees and
Breakage Fees (including any additional amounts or indemnified amounts payable
under Sections 5.03 and 13.01 in respect of such payments) payable for any prior
Interest Period to the extent such amount has not been distributed to such
Lender or Credit Party;

 

(iii)                               third, as set forth in clause (x), (y) or
(z) below, as applicable:

 

(x)                                 prior to the occurrence of the Termination
Date, to the extent that a Borrowing Base Deficit exists on such Settlement
Date, to the Lenders (ratably, based on the aggregate outstanding Capital of
each Lender at such time) for the payment of a portion of the outstanding
Aggregate Capital at such time, in an aggregate amount equal to the amount
necessary to reduce such Borrowing Base Deficit to zero ($0) Dollars;

 

(y)                                 on and after the occurrence of the
Termination Date, to each Lender (ratably, based on the aggregate outstanding
Capital of each Lender at such time) for the payment in full of the aggregate
outstanding Capital of such Lender at such time; or

 

(z)                                  prior to the occurrence of the Termination
Date, at the election of the Borrower and in accordance with Section 2.02(d), to
the payment of all or any portion of the outstanding Capital of the Lenders at
such time (ratably, based on the aggregate outstanding Capital of each Lender at
such time);

 

(iv)                              fourth, to the Credit Parties, the Affected
Persons and the Borrower Indemnified Parties (ratably, based on the amount due
and owing at such time), for the payment of all other Borrower Obligations then
due and owing by the Borrower to the Credit Parties, the Affected Persons and
the Borrower Indemnified Parties;

 

(v)                                 fifth, to the Servicer for the payment of
any other amounts then due and owing to the Servicer by the Borrower (A) as
determined by the Borrower, if the Servicer is First Data and (B) as determined
by the Administrative Agent, if the Servicer is any Person other than First
Data; and

 

(vi)                              sixth, the balance, if any, to be paid to the
Borrower for its own account.

 

32

--------------------------------------------------------------------------------


 

(b)                                 All payments or distributions to be made by
the Servicer, the Borrower and any other Person to the Lenders (or their
respective related Affected Persons and the Borrower Indemnified Parties), shall
be paid or distributed to the related Group Agent at its Group Agent’s Account. 
Each Group Agent, upon its receipt in the applicable Group Agent’s Account of
any such payments or distributions, shall distribute such amounts to the
applicable Lenders, Affected Persons and the Borrower Indemnified Parties within
its Group ratably; provided that if such Group Agent shall have received
insufficient funds to pay all of the above amounts in full on any such date,
such Group Agent shall pay such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group in accordance with
the priority of payments forth above, and with respect to any such category
above for which there are insufficient funds to pay all amounts owing on such
date, ratably (based on the amounts in such categories owing to each such Person
in such Group) among all such Persons in such Group entitled to payment thereof.

 

(c)                                  If and to the extent the Administrative
Agent, any Credit Party, any Affected Person or any Borrower Indemnified Party
shall be required for any reason to pay over to any Person any amount received
on its behalf hereunder, such amount shall be deemed not to have been so
received but rather to have been retained by the Borrower and, accordingly, the
Administrative Agent, such Credit Party, such Affected Person or such Borrower
Indemnified Party, as the case may be, shall have a claim against the Borrower
for such amount.

 

(d)                                 For the purposes of this Section 4.01:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, discount or other adjustment made by
the Borrower, any Originator, the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Borrower or any Affiliate of the Borrower, an
Originator or any Affiliate of an Originator, or the Servicer or any Affiliate
of the Servicer, and an Obligor, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment and shall immediately pay any and all such amounts in respect
thereof to a Lock-Box Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a); provided, however, that the payment of any such
amount to a Lock-Box Account (or as otherwise directed by the Administrative
Agent at such time) by an Originator with respect to such Pool Receivable in
accordance with Section 3.2(b) of the Transfer and Contribution Agreement shall
satisfy the Borrower’s obligation under this Section 4.01(d)(i) with respect to
such Pool Receivable; provided, further that if thereafter all or a portion of
such amount paid by an Originator is rescinded or must otherwise be returned for
any reason, the Borrower’s obligation under this Section 4.01(d)(i) with respect
to such Pool Receivable shall automatically be revived.

 

(ii)                                  if on any day any of the representations
or warranties in Section 7.01 is not true with respect to any Pool Receivable,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in full and shall immediately pay the amount of such deemed
Collection to a Lock-Box Account (or

 

33

--------------------------------------------------------------------------------


 

as otherwise directed by the Administrative Agent at such time) for the benefit
of the Credit Parties for application pursuant to Section 4.01(a) (Collections
deemed to have been received pursuant to Section 4.01(d) are hereinafter
sometimes referred to as “Deemed Collections”); provided, however, that the
payment of any such amount to a Lock-Box Account (or as otherwise directed by
the Administrative Agent at such time) by an Originator with respect to such
Pool Receivable in accordance with Section 3.2(a) of the Transfer and
Contribution Agreement shall satisfy the Borrower’s obligation under this
Section 4.01(b)(ii) with respect to such Pool Receivable; provided, further that
if thereafter all or a portion of such amount paid by an Originator is rescinded
or must otherwise be returned for any reason, the Borrower’s obligation under
this Section 4.01(b)(ii) with respect to such Pool Receivable shall
automatically be revived;

 

(iii)                               except as provided in clauses (i) or
(ii) above or otherwise required by Applicable Law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

 

(iv)                              if and to the extent the Administrative Agent,
any Credit Party, any Affected Person or any Borrower Indemnified Party shall be
required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received by
such Person but rather to have been retained by the Borrower and, accordingly,
such Person shall have a claim against the Borrower for such amount, payable
when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.

 

SECTION 4.02.  Payments and Computations, Etc.  (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 2:00 p.m. (New York City time) on the day when due in same day funds
to the applicable Group Agent’s Account.

 

(b)                                 Each of the Borrower and the Servicer shall,
to the extent permitted by Applicable Law, pay interest on any amount not paid
or deposited by it when due hereunder, at an interest rate per annum equal to
2.00% per annum above the Base Rate, payable on demand.

 

(c)                                  All computations of interest under
subsection (b) above and all computations of Interest, Fees and other amounts
hereunder shall be made on the basis of a year of 360 days (or, in the case of
amounts determined by reference to the Base Rate, 365 or 366 days, as
applicable) for the actual number of days (including the first but excluding the
last day) elapsed.  Whenever any payment or deposit to be made hereunder shall
be due on a day other than a Business Day, such payment or deposit shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of such payment or deposit.

 

34

--------------------------------------------------------------------------------


 

ARTICLE V

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01.  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Affected Person;

 

(ii)                                  subject any Affected Person to any Taxes
(except to the extent such Taxes are Indemnified Taxes or Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Affected Person any other
condition, cost or expense (other than Taxes) (A) affecting the Collateral, this
Agreement, any other Transaction Document, any Program Support Agreement, any
Loan or any participation therein or (B) affecting its obligations or rights to
make Loans;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or
(C) maintaining its obligation to fund or maintain any Loan or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon the written request of such Affected Person (or its Group Agent),
including the certificate described in clause (c) below, the Borrower shall pay
to such Affected Person such additional amount or amounts as will compensate
such Affected Person for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Affected
Person determines that any Change in Law affecting such Affected Person or any
lending office of such Affected Person or such Affected Person’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Affected Person’s capital or
on the capital of such Affected Person’s holding company, if any, as a
consequence of (A) this Agreement or any other Transaction Document, (B) the
commitments of such Affected Person hereunder or under any other Transaction
Document or related Program Support Agreement, (C) the Loans made by such
Affected Person, or (D) any Capital, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the written
request of such Affected Person (or its Group Agent), including the certificate
described in clause (c) below, the Borrower will pay to such Affected Person
such additional amount or amounts as will compensate such Affected Person or
such Affected Person’s holding company for any such reduction suffered.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of an Affected Person (or its Group Agent on its behalf) setting
forth in reasonable detail the basis for and calculation of the amount or
amounts necessary to compensate such Affected Person or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error.  The Borrower shall,
subject to the priorities of payment set forth in Section 4.01, pay such
Affected Person the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Affected Person to demand compensation pursuant to this
Section shall not constitute a waiver of such Affected Person’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Affected Person pursuant to this Section 5.01 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Affected Person notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Affected Person’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 5.02.  Funding Losses.

 

(a)                                 The Borrower will pay each Lender all
Breakage Fees.

 

(b)                                 A certificate of a Lender (or its Group
Agent on its behalf) setting forth in reasonable detail the calculation of the
amount or amounts necessary to compensate such Lender, as specified in clause
(a) above and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall, subject to the priorities of payment set forth in
Section 4.01, pay such Lender the amount shown as due on any such certificate on
the first Settlement Date occurring after the Borrower’s receipt of such
certificate.

 

SECTION 5.03.  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment to an
Affected Person then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Affected Person
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or, at the option of the Administrative Agent, timely
reimburse it for the payment of, any Other Taxes.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify each Affected Person, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Affected Person or required to be withheld or
deducted from a payment to such Affected Person and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
(other than the Conduit Lenders) shall severally indemnify the Administrative
Agent, within ten days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender, its Related Conduit Lender or any of their
respective Affiliates that are Affected Persons (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower to do so),
(ii) any Taxes attributable to the failure of such Lender, its Related Conduit
Lender or any of their respective Affiliates that are Affected Persons to comply
with Section 14.03(f) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, its Related Conduit Lender
or any of their respective Affiliates that are Affected Persons, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender (or its Group Agent) by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
(other than the Conduit Lenders) hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender, its
Related Conduit Lender or any of their respective Affiliates that are Affected
Persons under any Transaction Document or otherwise payable by the
Administrative Agent to such Lender, its Related Conduit Lender or any of their
respective Affiliates that are Affected Persons from any other source against
any amount due to the Administrative Agent under this clause (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 5.03, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the

 

37

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               a Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a party to this Agreement and from time to time upon the
reasonable request of the Borrower or the Administrative Agent, executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)                               any Lender that is not a U.S. Person shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a party to this
Agreement and from time to time upon the reasonable request of the Borrower or
the Administrative Agent, whichever of the following is applicable:

 

(1)                                 in the case of such a Lender claiming the
benefits of an income tax treaty to which the United States is a party, (x) with
respect to payments of interest under any Transaction Document, executed
originals of Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of Internal Revenue
Service Form W-8ECI;

 

(3)                                 in the case of such a Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate in substantially the form of Exhibit I hereto to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of

 

38

--------------------------------------------------------------------------------


 

the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E; or

 

(4)                                 to the extent such Lender is not the
beneficial owner, executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance
Certificate, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner; and

 

(C)                               any Lender that is not a U.S. Person shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or prior to the date on which such Lender becomes a party to this
Agreement and from time to time upon the reasonable request of the Borrower or
the Administrative Agent, executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(g)                                  Documentation Required by FATCA.  If a
payment made to a Credit Party under any Transaction Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Credit Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Credit Party shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Credit Party has complied
with such Credit Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                                 Treatment of Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been

 

39

--------------------------------------------------------------------------------


 

indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this clause (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this clause (h) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Credit Party or any other Affected Person, the termination of the Commitments
and the repayment, satisfaction or discharge of all the Borrower Obligations and
the Servicer’s obligations hereunder.

 

(j)                                    Updates.  Each Credit Party agrees that
if any form or certification it previously delivered pursuant to this
Section 5.03 expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

SECTION 5.04.  Inability to Determine LMIR; Change in Legality.

 

(a)                                 If any Group Agent shall have determined
(which determination shall be conclusive and binding upon the parties hereto) on
any day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
day are not available, (ii) adequate and reasonable means do not exist for
ascertaining LMIR for such day or (iii) LMIR determined pursuant hereto does not
accurately reflect the cost to the applicable Affected Person (as conclusively
determined by such Group Agent) of maintaining any Portion of Capital during
such day, such Group Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day.  Upon delivery
of such notice: (i) no Portion of Capital shall be funded thereafter at the Bank
Rate determined by reference to LMIR unless and until such Group Agent shall
have given notice to the Borrower that the circumstances giving rise to such
determination no longer exist and (ii) with respect to any outstanding Portion
of Capital then funded at the Bank Rate determined by reference to LMIR, such
Bank Rate shall automatically and immediately be converted to the Bank Rate
determined by reference to the Base Rate.

 

40

--------------------------------------------------------------------------------


 

(b)                                 If on any day, any Group Agent shall have
been notified by any Affected Person that such Affected Person has reasonably
determined (which determination shall be final and conclusive) that any Change
in Law, or compliance by such Affected Person with any Change in Law, shall make
it unlawful or impossible for such Affected Person to fund or maintain any
Portion of Capital at or by reference to LMIR, such Group Agent shall notify the
Borrower and the Administrative Agent thereof.  Upon receipt of such notice,
until the applicable Group Agent notifies the Borrower and the Administrative
Agent that the circumstances giving rise to such determination no longer apply,
(i) no Portion of Capital shall be funded at or by reference to LMIR and
(ii) the Interest for any outstanding portions of Capital then funded at the
Bank Rate determined by reference to LMIR shall automatically and immediately be
converted to the Bank Rate determined by reference to the Base Rate.

 

SECTION 5.05.  Security Interest.

 

As security for the performance by the Borrower of all the terms, covenants and
agreements on the part of the Borrower to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of the
Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower hereby grants to the Administrative Agent for
its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in, all of the Borrower’s right, title and interest in, to and
under all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts and
all amounts on deposit therein, and all certificates and instruments, if any,
from time to time evidencing such Lock-Boxes and Lock-Box Accounts and amounts
on deposit therein, (v) all rights (but none of the obligations) of the Borrower
under the Transfer and Contribution Agreement and (vi) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

 

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall deliver to
the Borrower written authorization for the Borrower to file UCC-3 termination
statements and such other documents as the Borrower shall reasonably request to
evidence such termination.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

SECTION 6.01.  Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H-1 hereto, in each case, in form and substance
reasonably acceptable to the Administrative Agent and (b) all fees and expenses
payable by the Borrower on the Closing Date to the Credit Parties have been paid
in full in accordance with the terms of the Transaction Documents.

 

SECTION 6.02.  Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)                                 the Borrower shall have delivered to the
Administrative Agent and each Group Agent a Loan Request for such Loan, in
accordance with Section 2.02(a);

 

(b)                                 the Servicer shall have delivered to the
Administrative Agent and each Group Agent all Information Packages required to
be delivered hereunder;

 

(c)                                  the conditions precedent to such Credit
Extension specified in Section 2.01(i) through (iv) shall be satisfied;

 

(d)                                 on the date of such Credit Extension the
following statements shall be true and correct (and upon the occurrence of such
Credit Extension, the Borrower and the Servicer shall be deemed to have
represented and warranted that such statements are then true and correct):

 

(i)                                     the representations and warranties of
the Borrower and the Servicer contained in Sections 7.01 and 7.02 are true and
correct in all material respects on and as of the date of such Credit Extension
as though made on and as of such date unless such representations and warranties
by their terms refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date;

 

(ii)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing, and no Event of Default or Unmatured
Event of Default would result from such Credit Extension;

 

(iii)                               no Contribution Termination Event has
occurred and is continuing under the Transfer and Contribution Agreement;

 

(iv)                              no Borrowing Base Deficit exists or would
exist after giving effect to such Credit Extension; and

 

(v)                                 the Termination Date has not occurred;

 

42

--------------------------------------------------------------------------------


 

(e)                                  the Administrative Agent shall have
received each of the UCC filings and other deliverables listed on the initial
credit extension memorandum attached as Exhibit H-2 hereto, in each case, in
form and substance reasonably acceptable to the Administrative Agent.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)                                 Organization and Good Standing.  The
Borrower is a limited liability company and validly existing in good standing
under the laws of the State of Delaware and has full power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted.

 

(b)                                 Due Qualification.  The Borrower is duly
qualified to do business, is in good standing as a foreign entity and has
obtained all necessary licenses and approvals in all jurisdictions in which the
conduct of its business requires such qualification, licenses or approvals,
except where the failure to do so could not reasonably be expected to have a
Borrower Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization. 
The Borrower (i) has all necessary power and authority to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (B) perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and (C) grant a security interest
in the Collateral to the Administrative Agent on the terms and subject to the
conditions herein provided and (ii) has duly authorized by all necessary action
such grant and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party.

 

(d)                                 Binding Obligations.  This Agreement and
each of the other Transaction Documents to which the Borrower is a party
constitutes legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(e)                                  No Conflict or Violation.  The execution,
delivery and performance of, and the consummation of the transactions
contemplated by, this Agreement and the other Transaction Documents to which it
is a party, and the fulfillment of the terms hereof and thereof, will not
(i) conflict with, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under its
organizational documents or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust, or other agreement
or instrument to which the Borrower is a party or by which it or

 

43

--------------------------------------------------------------------------------


 

any of its properties is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of the Collateral pursuant to the terms of any such
indenture, credit agreement, loan agreement, security agreement, mortgage, deed
of trust, or other agreement or instrument other than this Agreement and the
other Transaction Documents or (iii) conflict with or violate any Applicable
Law.

 

(f)                                   Litigation and Other Proceedings.  (i) 
There is no action, suit, proceeding or investigation pending or, to the best
knowledge of the Borrower, threatened, against the Borrower before any
Governmental Authority and (ii) the Borrower is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement or any other
Transaction Document, (B) seeks to prevent the grant of a security interest in
any Collateral by the Borrower to the Administrative Agent, the ownership or
acquisition by the Borrower of any Pool Receivable or other Collateral or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by the Borrower of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Borrower Material Adverse Effect.

 

(g)                                  Governmental Approvals.  Except where the
failure to obtain or make such authorization, consent, order, approval or action
could not reasonably be expected to have a Borrower Material Adverse Effect, all
authorizations, consents, orders and approvals of, or other actions by, any
Governmental Authority that are required to be obtained by the Borrower in
connection with the grant of a security interest in the Collateral to the
Administrative Agent hereunder or the due execution, delivery and performance by
the Borrower of this Agreement or any other Transaction Document to which it is
a party and the consummation by the Borrower of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party have
been obtained or made and are in full force and effect.

 

(h)                                 Margin Regulations.  The Borrower is not
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meanings of Regulations T, U and X of the Board of Governors of the Federal
Reserve System).

 

(i)                                     Solvency.  After giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
the Borrower is Solvent.

 

(j)                                    Offices; Legal Name.  The Borrower’s sole
jurisdiction of organization is the State of Delaware and such jurisdiction has
not changed within four months prior to the date of this Agreement.  The office
of the Borrower is located at the applicable address specified on Schedule IV
hereto.  The legal name of the Borrower is First Data Receivables, LLC.

 

(k)                                 Investment Company Act.  The Borrower (i) is
not, and is not controlled by, an “investment company” registered or required to
be registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule.  In determining that the

 

44

--------------------------------------------------------------------------------


 

Borrower is not a “covered fund”, the Borrower is entitled to rely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(5) of the Investment Company Act.

 

(l)                                     No Material Adverse Effect.  Since the
date of formation of the Borrower there has been no Borrower Material Adverse
Effect.

 

(m)                             Accuracy of Information.  All Information
Packages, Loan Requests, certificates, reports, statements, documents and other
written information furnished to the Administrative Agent or any other Credit
Party by or on behalf of the Borrower pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, is, at the time the same are so furnished, complete
and correct in all material respects on the date the same are furnished to the
Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact; provided that, with respect to projected
financial information, if any, such representation is made only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(n)                                 Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  The Borrower, and to
the knowledge of the Borrower, each other Covered Entity, is in compliance in
all material respects with applicable Anti-Terrorism Laws.

 

(o)                                 Transaction Information.  None of the
Borrower, any Affiliate of the Borrower or any third party with which the
Borrower or any Affiliate thereof has contracted, has delivered, in writing or
orally, to any Rating Agency, any Transaction Information without providing such
Transaction Information to the applicable Group Agent prior to delivery to such
Rating Agency and has not participated in any oral communications with respect
to Transaction Information with any Rating Agency without the participation of
such Group Agent.

 

(p)                                 Perfection Representations.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which
(A) security interest has been perfected (in the case of the Related Security,
in only that portion of the Related Security in which a security interest may be
perfected by the filing of a financing statement under the UCC) and is
enforceable against creditors of and purchasers from the Borrower and (B) will
be free of all Adverse Claims in such Collateral.

 

(ii)                                  The Receivables constitute “accounts” or
“general intangibles” within the meaning of Section 9-102 of the UCC.

 

(iii)                               The Borrower owns and has good and
marketable title to the Collateral free and clear of any Adverse Claim of any
Person.

 

(iv)                              All appropriate financing statements,
financing statement amendments and continuation statements have been filed in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect

 

45

--------------------------------------------------------------------------------


 

(and continue the perfection of) the contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Transfer and
Contribution Agreement and the grant by the Borrower of a security interest in
the Collateral to the Administrative Agent pursuant to this Agreement.

 

(v)                                 Other than the security interest granted to
the Administrative Agent pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral except as permitted by this Agreement and the other
Transaction Documents.  The Borrower has not authorized the filing of and is not
aware of any financing statements filed against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement (i) in favor of the Administrative Agent or (ii) that has been
terminated.  The Borrower is not aware of any judgment lien, ERISA lien or tax
lien filings against the Borrower.

 

(vi)                              Notwithstanding any other provision of this
Agreement or any other Transaction Document, the representations contained in
this Section 7.01(p) shall be continuing and remain in full force and effect
until the Final Payout Date.

 

(q)                                 The Lock-Boxes and Lock-Box Accounts.

 

(i)                                     Nature of Lock-Box Accounts.  Each
Lock-Box Account constitutes a “deposit account” within the meaning of the
applicable UCC.

 

(ii)                                  Ownership.  Each Lock-Box and Lock-Box
Account is in the name of the Borrower, and the Borrower owns and has good and
marketable title to the Lock-Box Accounts free and clear of any Adverse Claim.

 

(iii)                               Perfection.  The Borrower has delivered to
the Administrative Agent a fully executed Lock-Box Agreement relating to each
Lock-Box and Lock-Box Account.  The Administrative Agent has “control” (as
defined in Section 9-104 of the UCC) over each Lock-Box Account.

 

(iv)                              Instructions.  Neither the Lock-Boxes nor the
Lock-Box Accounts are in the name of any Person other than the Borrower. 
Neither the Borrower nor the Servicer has consented to the applicable Lock-Box
Bank complying with instructions of any Person other than the Administrative
Agent.

 

(r)                                    Ordinary Course of Business.  Each
remittance of Collections by or on behalf of the Borrower to the Credit Parties
under this Agreement will have been (i) in payment of a debt incurred by the
Borrower in the ordinary course of business or financial affairs of the Borrower
and (ii) made in the ordinary course of business or financial affairs of the
Borrower.

 

(s)                                   Compliance with Law.  The Borrower has
complied in all material respects with all Applicable Laws to which it may be
subject.

 

46

--------------------------------------------------------------------------------


 

(t)                                    Eligible Receivables.  Each Receivable
included as an Eligible Receivable in the calculation of the Net Receivables
Pool Balance as of any date is an Eligible Receivable as of such date.

 

(u)                                 Taxes.  The Borrower has (i) timely filed
all tax returns (federal, state and local) required to be filed by it and
(ii) paid, or caused to be paid, all taxes, assessments and other governmental
charges, if any, other than taxes, assessments and other governmental charges
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP, except in each
case to the extent that the failure to file or pay could not reasonably be
expected to have a Borrower Material Adverse Effect.

 

(v)                                 Tax Status.  The Borrower is not and will
not at any relevant time become an association (or publicly traded partnership)
taxable as a corporation for U.S. federal income tax purposes.

 

(w)                               Opinions.  The facts regarding the Borrower,
the Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
true sale and non-consolidation opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

 

(x)                                 Liquidity Coverage Ratio.  The Borrower has
not, does not and will not during the term of this Agreement (x) issue any
obligations that (A) constitute asset-backed commercial paper, or (B) are
securities required to be registered under the Securities Act or that may be
offered for sale under Rule 144A or a similar exemption from registration under
the Securities Act or the rules promulgated thereunder, or (y) issue any other
debt obligations or equity interests other than debt obligations substantially
similar to the obligations of the Borrower under this Agreement that are
(A) issued to other banks or asset-backed commercial paper conduits in privately
negotiated transactions and (B) subject to transfer restrictions substantially
similar to the transfer restrictions set forth in this Agreement.  The Borrower
further represents and warrants that its assets and liabilities are consolidated
with the assets and liabilities of First Data for purposes of GAAP.

 

(y)                                 [Reserved].

 

(z)                                  Other Transaction Documents.  Each
representation and warranty made by the Borrower under each other Transaction
Document to which it is a party is true and correct in all material respects as
of the date when made.

 

(aa)                          Reaffirmation of Representations and Warranties. 
On the date of each Credit Extension, on each Settlement Date and on the date
each Information Package is delivered to the Administrative Agent or any Group
Agent hereunder, the Borrower shall be deemed to have certified that (i) all
representations and warranties of the Borrower hereunder are true and correct in
all material respects on and as of such day as though made on and as of such
day, except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date)

 

47

--------------------------------------------------------------------------------


 

and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

SECTION 7.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)                                 Organization and Good Standing.  The
Servicer is a duly organized and validly existing corporation in good standing
under the laws of the State of Delaware, with the power and authority under its
organizational documents and under the laws of Delaware to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted.

 

(b)                                 Due Qualification.  The Servicer is duly
qualified to do business, is in good standing as a foreign entity and has
obtained all necessary licenses and approvals in all jurisdictions in which the
conduct of its business or the servicing of the Pool Receivables as required by
this Agreement requires such qualification, licenses or approvals, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  Power and Authority; Due Authorization. 
The Servicer has all necessary power and authority to (i) execute and deliver
this Agreement and the other Transaction Documents to which it is a party and
(ii) perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and the execution, delivery and performance of,
and the consummation of the transactions provided for in, this Agreement and the
other Transaction Documents to which it is a party have been duly authorized by
the Servicer by all necessary action.

 

(d)                                 Binding Obligations.  This Agreement and
each of the other Transaction Documents to which it is a party constitutes
legal, valid and binding obligations of the Servicer, enforceable against the
Servicer in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(e)                                  No Conflict or Violation.  The execution
and delivery of this Agreement and each other Transaction Document to which the
Servicer is a party, the performance of the transactions contemplated by this
Agreement and such other Transaction Documents and the fulfillment of the terms
of this Agreement and such other Transaction Documents by the Servicer will not
(i) conflict with, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the organizational documents of the Servicer or any indenture, sale agreement,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument to which the Servicer is a

 

48

--------------------------------------------------------------------------------


 

party or by which it or any of its property is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, credit agreement, loan agreement, agreement,
mortgage, deed of trust or other agreement or instrument, other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   Litigation and Other Proceedings.  There
is no action, suit, proceeding or investigation pending, or to the Servicer’s
knowledge threatened, against the Servicer before any Governmental Authority:
(i) asserting the invalidity of this Agreement or any of the other Transaction
Documents; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document; or
(iii) seeking any determination or ruling that could materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Transaction Documents.

 

(g)                                  No Consents.  The Servicer is not required
to obtain the consent of any other party or any consent, license, approval,
registration, authorization or declaration of or with any Governmental Authority
in connection with the execution, delivery, or performance of this Agreement or
any other Transaction Document to which it is a party that has not already been
obtained or the failure of which to obtain could not reasonably be expected to
have a Material Adverse Effect.

 

(h)                                 Compliance with Applicable Law.  The
Servicer (i) shall duly satisfy all obligations on its part to be fulfilled
under or in connection with the Pool Receivables and the related Contracts,
(ii) has maintained in effect all qualifications required under Applicable Law
in order to properly service the Pool Receivables and (iii) has complied in all
material respects with all Applicable Laws in connection with servicing the Pool
Receivables.

 

(i)                                     Accuracy of Information.  All
Information Packages, Loan Requests, certificates, reports, statements,
documents and other written information furnished to the Administrative Agent or
any other Credit Party by the Servicer pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, is, at the time the same are so furnished, complete
and correct in all material respects on the date the same are furnished to the
Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact; provided that, with respect to projected
financial information, if any, such representation is made only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(j)                                    Location of Records.  The offices where
the initial Servicer keeps all of its records relating to the servicing of the
Pool Receivables are located at 6855 Pacific Street, AK-32, Omaha, NE 68106.

 

(k)                                 Credit and Collection Policy.  The Servicer
has complied in all material respects with the Credit and Collection Policy in
connection with its servicing of the Pool Receivables.

 

49

--------------------------------------------------------------------------------


 

(l)                                     Eligible Receivables.  Each Receivable
included as an Eligible Receivable in the calculation of the Net Receivables
Pool Balance as of any date is an Eligible Receivable as of such date.

 

(m)                             Servicing Programs.  No material license or
approval is required for the Administrative Agent’s use of any software or other
computer program used by the Servicer or any Sub-Servicer in the servicing of
the Pool Receivables, other than those which have been obtained and are in full
force and effect.

 

(n)                                 [Reserved].

 

(o)                                 Other Transaction Documents.  Each
representation and warranty made by the Servicer under each other Transaction
Document to which it is a party is true and correct in all material respects as
of the date when made.

 

(p)                                 No Material Adverse Effect.  Since
December 31, 2014 there has been no Material Adverse Effect on the Servicer.

 

(q)                                 Investment Company Act.  The Servicer is not
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act.

 

(r)                                    Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  The Servicer, and to
the knowledge of the Servicer, each other Covered Entity, is in compliance in
all material respects with applicable Anti-Terrorism Laws.

 

(s)                                   Transaction Information.  None of the
Servicer, any Affiliate of the Servicer or any third party with which the
Servicer or any Affiliate thereof has contracted, has delivered, in writing or
orally, to any Rating Agency, or monitoring a rating of, any Notes, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

 

(t)                                    Financial Condition.  The consolidated
balance sheets of the Servicer and its consolidated Subsidiaries as of
December 31, 2014 and the related statements of income and shareholders’ equity
of the Servicer and its consolidated Subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Administrative Agent and the
Group Agents, present fairly in all material respects the consolidated financial
position of the Servicer and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP.

 

(u)                                 Taxes.  The Servicer has (i) timely filed
all tax returns (federal, state and local) required to be filed by it and
(ii) paid, or caused to be paid, all taxes, assessments and other governmental
charges, if any, other than taxes, assessments and other governmental charges
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP, except in each
case to the extent that the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

(v)                                 Opinions.  The facts regarding the Borrower,
the Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
true sale and non-consolidation opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

 

(w)                               Reaffirmation of Representations and
Warranties.  On the date of each Credit Extension, on each Settlement Date and
on the date each Information Package is delivered to the Administrative Agent or
any Group Agent hereunder, the Servicer shall be deemed to have certified that
(i) all representations and warranties of the Servicer hereunder are true and
correct in all material respects on and as of such day as though made on and as
of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date) and (ii) no Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from such Credit Extension.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

ARTICLE VIII

 

COVENANTS

 

SECTION 8.01.  Covenants of the Borrower.  At all times from the Closing Date
until the Final Payout Date:

 

(a)                                 Payment of Principal and Interest.  The
Borrower shall duly and punctually pay Capital, Interest, Fees and all other
amounts payable by the Borrower hereunder in accordance with the terms of this
Agreement.

 

(b)                                 Existence.  The Borrower shall keep in full
force and effect its existence and rights as a limited liability company under
the laws of the State of Delaware, and shall obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the other Transaction Documents and the Collateral.

 

(c)                                  Financial Reporting.  The Borrower will
maintain a system of accounting established and administered in accordance with
GAAP, and the Borrower (or the Servicer on its behalf) shall furnish to the
Administrative Agent and each Group Agent:

 

(i)                                     Annual Financial Statements of the
Borrower.  Promptly upon completion and in no event later than 120 days after
the close of each fiscal year of the Borrower, beginning with fiscal year 2016,
annual unaudited financial statements of the Borrower certified by a Financial
Officer of the Borrower that they fairly present in all material respects, in
accordance with GAAP, the financial condition of the Borrower as of the date
indicated and the results of its operations for the periods indicated.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  Information Packages.  As soon as
available and in any event not later than two (2) Business Days prior to each
Settlement Date, an Information Package as of the most recently completed Fiscal
Month.

 

(iii)                               Other Information.  Such other information
relating to the Collateral and the Borrower (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.

 

(iv)                              Quarterly Financial Statements of First Data. 
As soon as available and in any event within five (5) days after the date on
which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) (or, if such financial statements are
not required to be filed with the SEC, in no event later than 45 days following
the end of each of the first three fiscal quarters in each of First Data’s
fiscal years), (i) the unaudited consolidated balance sheet and statements of
income of First Data and its consolidated Subsidiaries as at the end of such
fiscal quarter and the related unaudited consolidated statements of earnings and
cash flows for such fiscal quarter and for the elapsed portion of the fiscal
year ended with the last day of such fiscal quarter, in each case setting forth
comparative figures for the corresponding fiscal quarter in the prior fiscal
year, all of which shall be certified by a Financial Officer of First Data that
they fairly present in all material respects, in accordance with GAAP, the
financial condition of First Data and its consolidated Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) to the extent required to be filed with the SEC, management’s discussion
and analysis of the important operational and financial developments during such
fiscal quarter.

 

(v)                                 Annual Financial Statements of First Data. 
As soon as available and in any event within five (5) days after the date on
which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) (or, if such financial statements are
not required to be filed with the SEC, on or before the date that is 90 days
after the end of each such fiscal year), the consolidated balance sheet of First
Data and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of earnings and cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year, all reported on
by independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of First Data and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.

 

(vi)                              Other Reports and Filings.  Promptly (but in
any event within ten (10) Business Days) after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
First Data or any of its consolidated Subsidiaries shall publicly file with the
SEC or deliver to holders (or any trustee, agent or other representative
therefor) of any of its material Debt pursuant to the terms of the documentation
governing the same that are publicly filed with the SEC.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent and each Group Agent on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

 

(d)                                 Notices.  The Borrower (or the Servicer on
its behalf) will notify the Administrative Agent and each Group Agent in writing
of any of the following events promptly upon (but in no event later than five
(5) Business Days after) a Financial Officer or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

 

(i)                                     Notice of Events of Default or Unmatured
Events of Default.  A statement of a Financial Officer of the Borrower setting
forth the nature and period of existence of any Event of Default or Unmatured
Event of Default that has occurred and is continuing and the action which the
Borrower proposes to take with respect thereto.

 

(ii)                                  Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding against the
Borrower.

 

(iii)                               Adverse Claim.  (A) Any Person shall obtain
an Adverse Claim upon the Collateral or any portion thereof, (B) any Person
other than the Borrower, the Servicer or the Administrative Agent shall obtain
any rights or direct any action with respect to any Lock-Box Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 

(iv)                              Name Changes.  At least thirty (30) days
before any change in the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements filed against
the Borrower.

 

(v)                                 Change in Accountants or Accounting Policy. 
Any material change in any accounting policy of the Borrower.

 

(vi)                              Termination Event.  The occurrence of a
Contribution Termination Event.

 

(e)                                  Conduct of Business.  The Borrower will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic organization in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

(f)                                   Compliance with Laws.  The Borrower will
comply with all Applicable Laws to which it may be subject if the failure to
comply could reasonably be expected to have a Borrower Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

(g)                                  Furnishing of Information and Inspection of
Receivables.  The Borrower will furnish or cause to be furnished to the
Administrative Agent and each Group Agent from time to time such information
with respect to the Pool Receivables and the other Collateral as the
Administrative Agent any Group Agent may reasonably request.  The Borrower will,
at the Borrower’s expense, during regular business hours with prior written
notice (i) permit the Administrative Agent and each Group Agent or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of the Borrower for the purpose
of examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Borrower’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Borrower
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at the Borrower’s expense, upon
prior written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that unless an Event of Default has occurred and is
continuing, the Borrower, the Servicer and the Originators shall be required to
reimburse the Administrative Agent and Group Agents, together, for only one
(1) combined audit of the Borrower pursuant to this Section 8.01(g), of the
Servicer pursuant to Section 8.02(e) and of the Originators pursuant to
Section 6.1(f) of the Transfer and Contribution Agreement by the Administrative
Agent and the Group Agents in any twelve-month period.

 

(h)                                 Payments on Receivables, Lock-Box Accounts. 
The Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, instruct all Obligors to deliver payments on the
Pool Receivables to a Lock-Box Account or a Lock-Box.  The Borrower (or the
Servicer on its behalf) will, and will instruct each Originator to, at all
times, maintain such books and records necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from other property of the Servicer and the Originators.  If any payments on the
Pool Receivables or other Collections are received by the Borrower, the Servicer
or an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within two (2) Business Days after becoming aware of
such receipt) remit such funds into a Lock-Box Account.  The Borrower (or the
Servicer on its behalf) will cause each Lock-Box Bank to comply with the terms
of each applicable Lock-Box Agreement.  The Borrower shall use commercially
reasonable efforts to ensure that no funds other than Collections on Pool
Receivables and other Collateral are deposited into any Lock-Box Account.  If
other funds are nevertheless deposited into any Lock-Box Account, the Borrower
(or the Servicer on its behalf) will within two (2) Business Days identify and
transfer such funds to the appropriate Person entitled to such funds.  The
Borrower will not, and subject to Section 4.01(a), will not permit the Servicer,
any Originator or any other Person to commingle Collections or other funds to
which the Administrative Agent, any Group Agent or any other Secured Party is
entitled, with any other funds.  The Borrower shall only add a Lock-Box Account
(or a related Lock-Box) or a Lock-Box Bank to those listed on Schedule II to
this Agreement, if the Administrative Agent has received notice of such addition
and an executed and acknowledged copy of a Lock-Box Agreement (or an amendment
thereto) in form and substance reasonably acceptable to the Administrative Agent
from the applicable Lock-Box Bank.  The Borrower shall only terminate a Lock-Box
Bank or

 

54

--------------------------------------------------------------------------------


 

close a Lock-Box Account (or a related Lock-Box), in each case, with the prior
written consent of the Administrative Agent.

 

(i)                                     Sales, Liens, etc.  Except as otherwise
provided herein, the Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon the Collateral (including, without limitation, the filing of any
financing statement).

 

(j)                                    Extension or Amendment of Pool
Receivables.  Except as otherwise permitted in Section 9.02, the Borrower will
not, and will not instruct or encourage the Servicer to, alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect, any term or condition of any related Contract.

 

(k)                                 Change in Credit and Collection Policy.  The
Borrower will not make any change in the Credit and Collection Policy that would
be reasonably expected to either (x) have a material adverse effect on the
collectability of the Pool Receivables or (y) have a Borrower Material Adverse
Effect or a Material Adverse Effect, in each case, without the prior written
consent of the Majority Group Agents.  Promptly following any material change in
the Credit and Collection Policy, the Borrower will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(l)                                     Fundamental Changes.  The Borrower shall
not, without the prior written consent of the Administrative Agent and the
Majority Group Agents, merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person.  The Borrower shall provide the
Administrative Agent with at least thirty (30) days’ prior written notice before
making any change in the Borrower’s name or location or making any other change
in the Borrower’s identity or corporate structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement or
any other Transaction Document “seriously misleading” as such term (or similar
term) is used in the applicable UCC; each notice to the Administrative Agent and
the Group Agents pursuant to this sentence shall set forth the applicable change
and the proposed effective date thereof.

 

(m)                             Books and Records.  The Borrower shall maintain
and implement (it being understood and agreed that the Servicer may maintain and
implement on the Borrower’s behalf) administrative and operating procedures
(including (i) an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof and
(ii) procedures to identify and track sales with respect to, and collections on,
Excluded Receivables), and keep and maintain (it being understood and agreed
that the Servicer may keep and maintain on the Borrower’s behalf) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables and the
identification and reporting of all Excluded Receivables (including records
adequate to permit the daily identification of each Pool Receivable and Excluded
Receivable and all Collections of and adjustments to each existing Pool
Receivable and Excluded Receivable).

 

55

--------------------------------------------------------------------------------


 

(n)                                 Identifying of Records.  The Borrower shall
identify (it being understood and agreed that the Servicer may identify on the
Borrower’s behalf) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement.

 

(o)                                 Change in Payment Instructions to Obligors. 
The Borrower shall not (and shall not instruct or encourage the Servicer or any
Sub-Servicer to) add, replace or terminate any Lock-Box Account (or any related
Lock-Box) or make any change in its (or their) instructions to the Obligors
regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different Lock-Box
Account (or any related Lock-Box), unless the Administrative Agent shall have
received (i) prior written notice of such addition, termination or change and
(ii) a signed and acknowledged Lock-Box Agreement (or amendment thereto) with
respect to such new Lock-Box Accounts (or any related Lock-Box) in each case
(x) in form and substance reasonably satisfactory to the Administrative Agent
and (y) in accordance with the terms hereof and, if applicable, such Lock-Box
Agreement.

 

(p)                                 Security Interest, Etc.  The Borrower shall
(and shall cause the Servicer to), at its expense, take all action necessary to
establish and maintain a valid and enforceable first priority perfected security
interest in the Receivables and that portion of the Collateral in which an
ownership or security interest may be created under the UCC and perfected by the
filing of a financing statement under the UCC, in each case free and clear of
any Adverse Claim, in favor of the Administrative Agent (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the security interest of the Administrative Agent (on behalf of the
Secured Parties) as the Administrative Agent or any Secured Party may reasonably
request.  In order to evidence the security interests of the Administrative
Agent under this Agreement, the Borrower shall, from time to time take such
action, or execute (if necessary) and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables and that portion of the Related Security in which a security
interest may be perfected by the filing of a financing statement under the UCC. 
The Borrower shall, from time to time and within the time limits established by
law, prepare and present to the Administrative Agent for the Administrative
Agent’s authorization and approval, all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Administrative Agent’s security interest as a first-priority interest.  The
Borrower shall not file a termination, partial termination, release, partial
release, or any amendment to a financing statement filed in connection with the
Transaction Documents that deletes the name of a debtor, terminates such
financing statement or excludes any collateral, without the prior written
consent of the Administrative Agent.

 

(q)                                 Certain Agreements.  Without the prior
written consent of the Majority Group Agents, the Borrower will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of the Borrower’s Limited Liability Company Agreement
which requires the consent of the “Independent Director” (as such term is used
in the Borrower’s Limited Liability Company Agreement).

 

56

--------------------------------------------------------------------------------


 

(r)                                    Restricted Payments.  (i) Except pursuant
to clause (ii) below, the Borrower will not: (A) purchase or redeem any of its
membership interests, (B) declare or pay any dividend or set aside any funds for
any such purpose, (C) prepay, purchase or redeem any Debt (other than any Loans
pursuant to this Agreement), (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

 

(ii)                                  The Borrower may declare and pay dividends
or distributions to its members out of funds distributed to the Borrower
pursuant to Section 4.01 if, both immediately before and immediately after
giving effect thereto, (A) the Borrower is Solvent, (B) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing, (C) no
Contribution Termination Event has occurred and is continuing under the Transfer
and Contribution Agreement, (D) no Borrowing Base Deficit exists and (E) the
Termination Date has not occurred.

 

(s)                                   Other Business.  The Borrower will not:
(i) engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) create, incur or permit to exist any Debt of any
kind (or cause or permit to be issued for its account any letters of credit or
bankers’ acceptances) other than pursuant to this Agreement or (iii) form any
Subsidiary or make any investments in any other Person.

 

(t)                                    Use of Collections Available to the
Borrower.  The Borrower shall apply the Collections available to the Borrower to
make payments in the following order of priority: (i) the payment of its
obligations under this Agreement and each of the other Transaction Documents in
accordance with Section 4.01 and (ii) other legal and valid purposes.

 

(u)                                 Further Assurances; Change in Name or
Jurisdiction of Origination, etc.  (i) The Borrower hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or more fully evidence the security
interest granted pursuant to this Agreement or any other Transaction Document,
or to enable the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce the Secured Parties’ rights and remedies under this
Agreement and the other Transaction Document.  Without limiting the foregoing,
the Borrower hereby authorizes, and will, upon the request of the Administrative
Agent, at the Borrower’s own expense, execute (if necessary) and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

 

(ii)                                  The Borrower authorizes the Administrative
Agent to file financing statements, continuation statements and amendments
thereto and assignments thereof, relating to the Receivables, the Related
Security, the related Contracts, Collections with respect thereto and the other
Collateral without the signature of the Borrower.  A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.

 

57

--------------------------------------------------------------------------------


 

(iii)                               The Borrower shall at all times be organized
under the laws of the State of Delaware and shall not take any action to change
its jurisdiction of organization.

 

(iv)                              The Borrower will not change its name,
identity or corporate structure unless (x) the Borrower, at its own expense,
shall have taken all action necessary to perfect or maintain the perfection of
the security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may request in connection with such change or relocation)
and (y) if requested by the Administrative Agent, the Borrower shall cause to be
delivered to the Administrative Agent, an opinion, in form and substance
satisfactory to the Administrative Agent as to such UCC perfection and priority
matters as the Administrative Agent may request at such time.

 

(v)                                 Anti-Money Laundering/International Trade
Law Compliance.  The Borrower will not become a Sanctioned Person.  No Covered
Entity, either in its own right or through any third party, will use the
proceeds of any Credit Extension for the purpose of funding any operations in,
financing any investments or activities in, or, making any payments to, a
Sanctioned Country or Sanctioned Person in violation of any applicable
Anti-Terrorism Law.  The funds used to repay each Credit Extension will not be
derived from any activity in violation of any Anti-Terrorism Law.  The Borrower
will maintain policies and procedures reasonably designed to ensure compliance
with Anti-Terrorism Laws.

 

(w)                               Transaction Information.  None of the Borrower
or any third party with which the Borrower has contracted, shall deliver, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Group Agent prior to
delivery to such Rating Agency and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.

 

(x)                                 Borrower’s Tax Status.  No action will be
taken that would cause the Borrower to become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.  If the Borrower is classified as a partnership for
U.S. federal income tax purposes as of any taxable year beginning after
December 31, 2017, then prior to or as of such taxable year, it will use
reasonable efforts to make an election, to the extent eligible, under
Section 6221(b) or Section 6226(a) of the Code (or any similar election
available pursuant to Treasury Regulations under Sections 6221 through 6241 of
the Code at such time) with respect to determinations of adjustments at the
partnership level.

 

SECTION 8.02.   Covenants of the Servicer.  At all times from the Closing Date
until the Final Payout Date:

 

(a)                                 Financial Reporting.  The Servicer will
maintain a system of accounting established and administered in accordance with
GAAP, and the Servicer shall furnish to the Administrative Agent and each Group
Agent:

 

58

--------------------------------------------------------------------------------


 

(i)                                     Compliance Certificates.  (a) A
compliance certificate promptly upon completion of the annual report of First
Data and in no event later than 90 days after the close of First Data’s fiscal
year (or, if later, in the manner and period set forth in Section 8.01(vi)), in
form and substance substantially similar to Exhibit G signed by a Financial
Officer of the Servicer stating that no Event of Default or Unmatured Event of
Default has occurred and is continuing, or if any Event of Default or Unmatured
Event of Default has occurred and is continuing, stating the nature and status
thereof and (b) within 45 days after the close of each fiscal quarter of the
Servicer (or, if later, in the manner set forth in Section 8.01(v)), a
compliance certificate in form and substance substantially similar to Exhibit G
signed by a Financial Officer of the Servicer stating that no Event of Default
or Unmatured Event of Default has occurred and is continuing, or if any Event of
Default or Unmatured Event of Default has occurred and is continuing, stating
the nature and status thereof.

 

(ii)                                  Information Packages.  As soon as
available and in any event not later than two (2) Business Days prior to each
Monthly Settlement Date, an Information Package as of the most recently
completed Fiscal Month.

 

(iii)                               Other Information.  Such other information
(including non-financial information) relating to the Borrower, the Servicer,
the Originators and the Collateral as the Administrative Agent or any Group
Agent may from time to time reasonably request.

 

(b)                                 Notices.  The Servicer will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than five (5) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)                                     Notice of Events of Default or Unmatured
Events of Default.  A statement of a Financial Officer of the Servicer setting
forth the nature and period of existence of any Event of Default or Unmatured
Event of Default that has occurred and is continuing and the action which the
Servicer proposes to take with respect thereto.

 

(ii)                                  Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which could
reasonably be expected to be determined adversely and, if so determined, could
reasonably be expected to have a Material Adverse Effect.

 

(iii)                               Adverse Claim.  (A) Any Person shall obtain
an Adverse Claim upon the Collateral or any portion thereof, (B) any Person
other than the Borrower, the Servicer or the Administrative Agent shall obtain
any rights or direct any action with respect to any Lock-Box Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(iv)                              Name Changes.  At least thirty (30) days
before any change in the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements filed against
the Borrower.

 

(v)                                 Change in Accountants or Accounting Policy. 
Any change in (i) the external accountants of the Servicer and (ii) any material
accounting policy of any Originator that is relevant to the transactions
contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).

 

(vi)                              Termination Event.  The occurrence of a
Contribution Termination Event.

 

(c)                                  Conduct of Business.  The Servicer will
carry on and conduct its business in substantially the same manner and in
substantially the same fields, or fields complimentary or ancillary thereto, of
enterprise as it is presently conducted, and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
entity in its jurisdiction of organization and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted
if the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Servicer will
comply with all Applicable Laws to which it may be subject if the failure to
comply could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Servicer will furnish or cause to be furnished to the
Administrative Agent and each Group Agent from time to time such information
with respect to the Pool Receivables and the other Collateral as the
Administrative Agent or any Group Agent may reasonably request.  The Servicer
will, at the Servicer’s expense, during regular business hours with prior
written notice, (i) permit the Administrative Agent and each Group Agent or
their respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of the Servicer for the purpose
of examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Servicer’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Servicer
(provided that representatives of the Servicer are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at the Servicer’s
expense, upon prior written notice from the Administrative Agent, permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct a review of its books and records with respect to the Pool
Receivables and other Collateral; provided, that unless an Event of Default has
occurred and is continuing, the Servicer, the Borrower and the Originators shall
be required to reimburse the Administrative Agent and Group Agents, together,
for only one (1) combined audit of the Servicer pursuant to this
Section 8.02(e), of the Borrower pursuant to

 

60

--------------------------------------------------------------------------------


 

Section 8.01(g) and of the Originators pursuant to Section 6.1(f) of the
Transfer and Contribution Agreement by the Administrative Agent and the Group
Agents in any twelve-month period.

 

(f)                                   Payments on Receivables, Lock-Box
Accounts.  The Servicer will at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account or a Lock-Box.  The
Servicer will, at all times, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and to
segregate such Collections from other property of the Servicer and the
Originators.  If any payments on the Pool Receivables or other Collections are
received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Group Agents
and the other Secured Parties and promptly (but in any event within one
(1) Business Day after receipt) remit such funds into a Lock-Box Account.  The
Servicer shall not permit funds other than Collections on Pool Receivables and
other Collateral to be deposited into any Lock-Box Account.  If such funds are
nevertheless deposited into any Lock-Box Account, the Servicer will within two
(2) Business Days identify and transfer such funds to the appropriate Person
entitled to such funds.  Subject to Section 4.01(a), the Servicer will not, and
will not permit the Borrower, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent, any Group Agent or
any other Secured Party is entitled, with any other funds.  The Servicer shall
only add a Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those
listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of a
Lock-Box Agreement (or an amendment thereto) in form and substance acceptable to
the Administrative Agent from the applicable Lock-Box Bank.  The Servicer shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.

 

(g)                                  Extension or Amendment of Pool
Receivables.  Except as otherwise permitted in Section 9.02, the Servicer will
not alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect that is adverse to the interests of the
Borrower, the Administrative Agent or any other Secured Party, any term or
condition of any related Contract. The Servicer shall timely and fully comply
with the Credit and Collection Policy with regard to each Pool Receivable and
the related Contract.

 

(h)                                 Change in Credit and Collection Policy.  The
Servicer will not make any change in the Credit and Collection Policy that would
be reasonably expected to either (x) have a material adverse effect on the
collectability of the Pool Receivables or (y) have a Borrower Material Adverse
Effect or a Material Adverse Effect, in each case, without the prior written
consent of the Majority Group Agents.  Promptly following any material change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(i)                                     Records.  The Servicer will maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to

 

61

--------------------------------------------------------------------------------


 

permit the daily identification of each Pool Receivable and all Collections of
and adjustments to each existing Pool Receivable).

 

(j)                                    Identifying of Records.  The Servicer
shall identify its master data processing records relating to Pool Receivables
and related Contracts with a legend that indicates that the Pool Receivables
have been pledged in accordance with this Agreement.

 

(k)                                 Change in Payment Instructions to Obligors. 
The Servicer shall not (and shall not permit any Sub-Servicer to) add, replace
or terminate any Lock-Box Account (or any related Lock-Box) or make any change
in its instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Lock-Box
Agreement (or amendment thereto) with respect to such new Lock-Box Accounts (or
any related Lock-Box) in each case (x) in form and substance reasonably
satisfactory to the Administrative Agent and (y) in accordance with the terms
hereof and, if applicable, such Lock-Box Agreement.

 

(l)                                     Security Interest, Etc.  The Servicer
shall, at its expense, take all action necessary to establish and maintain a
valid and enforceable first priority perfected security interest in the
Receivables and that portion of the Collateral in which a security interest may
be created under the UCC and perfected by the filing of a financing statement
under the UCC, in each case free and clear of any Adverse Claim in favor of the
Administrative Agent (on behalf of the Secured Parties), including taking such
action to perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request.  In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute (if necessary)
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables and that portion of the Related Security in
which a security interest may be perfected by the filing of a financing
statement under the UCC.  The Servicer shall, from time to time and within the
time limits established by law, prepare and present to the Administrative Agent
for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law.  The Servicer shall not file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

 

(m)                             Further Assurances; Change in Name or
Jurisdiction of Origination, etc.  The Servicer hereby agrees from time to time,
at its own expense, promptly to deliver all further instruments and documents,
and to take all further actions, that may be necessary or reasonably

 

62

--------------------------------------------------------------------------------


 

desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document.  Without limiting the foregoing, the Servicer will, upon the request
of the Administrative Agent (with such request being hereby deemed to be an
authorization as to such filing by the Administrative Agent), at the Servicer’s
own expense, file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Administrative Agent may reasonably request
(with such request being hereby deemed to be an authorization as to such filing
by the Administrative Agent), to perfect, protect or evidence any of the
foregoing.

 

(n)                                 Transaction Information.  None of the
Servicer or any third party contracted by the Servicer, shall deliver, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Group Agent prior to
delivery to such Rating Agency, and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.

 

(o)                                 Anti-Money Laundering/International Trade
Law Compliance.  The Servicer will not become a Sanctioned Person.  The Servicer
will maintain policies and procedures reasonably designed to ensure compliance
with Anti-Terrorism Laws.

 

SECTION 8.03.  Separate Existence of the Borrower.  Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates.  Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Performance Guarantor, the Originators, the Servicer
and any other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Borrower and the Servicer shall take
such actions as shall be required in order that:

 

(a)                                 Special Purpose Entity.  The Borrower will
be a special purpose company whose primary activities are restricted in its
Limited Liability Company Agreement to: (i) acquiring from the Originators,
owning, holding, collecting, or granting security interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

 

63

--------------------------------------------------------------------------------


 

(b)                                 No Other Business or Debt.  The Borrower
shall not engage in any business or activity except as set forth in this
Agreement nor, incur any indebtedness or liability other than as expressly
permitted by the Transaction Documents.

 

(c)                                  Independent Director.  Not fewer than one
member of the Borrower’s board of directors (the “Independent Director”) shall
be a natural person who (i) has never been, and shall at no time be, an
equityholder, director, officer, manager, member, partner, officer, employee or
associate, or any relative of the foregoing, of any member of the Parent Group
(other than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.  For purposes of this clause (c), “Parent
Group” shall mean (i) First Data, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the common stock of First Data, (iii) each person that controls,
is controlled by or is under common control with First Data and (iv) each of
such person’s officers, directors, managers, joint venturers and partners.  For
the purposes of this definition, “control” of a person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.  A person shall be deemed to be an
“associate” of (A) a corporation or organization of which such person is an
officer, director, partner or manager or is, directly or indirectly, the
beneficial owner of ten percent (10%) or more of any class of equity securities,
(B) any trust or other estate in which such person serves as trustee or in a
similar capacity and (C) any relative or spouse of a person described in clause
(A) or (B) of this sentence, or any relative of such spouse.

 

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such

 

64

--------------------------------------------------------------------------------


 

written notice, certify to the Administrative Agent that the Independent
Director satisfies the criteria for an Independent Director set forth in this
clause (c).

 

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

 

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, First Data, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

 

(d)                                 Organizational Documents.  The Borrower
shall maintain its organizational documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its ability
to comply with the terms and provisions of any of the Transaction Documents.

 

(e)                                  Conduct of Business.  The Borrower shall
conduct its affairs in accordance with its organizational documents and observe
all necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all company action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

 

(f)                                   Compensation.  Any employee, consultant or
agent of the Borrower will be compensated from the Borrower’s funds for services
provided to the Borrower, and to the extent that Borrower shares the same
officers or other employees as the Servicer (or any other Affiliate thereof),
the salaries and expenses relating to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
such common officers and employees.  The Borrower will not engage any agents
other than its attorneys, auditors and other professionals, and a servicer and
any other agent contemplated by the Transaction Documents for the Receivables
Pool, which servicer will be fully compensated for its services by payment of
the Servicing Fee.

 

(g)                                  Servicing and Costs.  The Borrower will
contract with the Servicer to perform for the Borrower all operations required
on a daily basis to service the Receivables Pool.  The Borrower will not incur
any indirect or overhead expenses for items shared with the Servicer (or any
other Affiliate thereof) that are not reflected in the Servicing Fee.  To the
extent, if any, that the Borrower (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered.

 

65

--------------------------------------------------------------------------------


 

(h)                                 Operating Expenses.  The Borrower’s
operating expenses will not be paid by the Servicer, First Data, the Performance
Guarantor, any Originator or any Affiliate thereof.

 

(i)                                     Stationery.  The Borrower will have its
own separate stationery.

 

(j)                                    Books and Records.  The Borrower’s books
and records will be maintained separately from those of the Servicer, First
Data, the Performance Guarantor, the Originators and any of their Affiliates and
in a manner such that it will not be difficult or costly to segregate, ascertain
or otherwise identify the assets and liabilities of the Borrower.

 

(k)                                 Disclosure of Transactions.  The Servicer
will ensure that all financial statements of the Servicer or any Affiliate
thereof that are consolidated to include the Borrower will disclose that (i) the
Borrower’s sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to the Administrative Agent pursuant to this Agreement,
(ii) the Borrower is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Borrower’s
assets prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer or any Affiliate thereof (other than the
Borrower).

 

(l)                                     Segregation of Assets.  The Borrower’s
assets will be maintained in a manner that facilitates their identification and
segregation from those of the Servicer, First Data, the Performance Guarantor,
the Originators or any Affiliates thereof.

 

(m)                             Entity Formalities.  The Borrower will strictly
observe limited liability company formalities in its dealings with the Servicer,
First Data, the Performance Guarantor, the Originators or any Affiliates
thereof, and funds or other assets of the Borrower will not be commingled with
those of the Servicer, First Data, the Performance Guarantor, the Originators or
any Affiliates thereof except as permitted by this Agreement.  The Borrower
shall not maintain joint bank accounts or other depository accounts to which the
Servicer, First Data, the Performance Guarantor, the Originators or any
Affiliate thereof (other than the Servicer solely in its capacity as such) has
independent access.  The Borrower is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of the Servicer, First Data, the Performance Guarantor,
the Originators or any Subsidiaries or other Affiliates thereof (other than the
Borrower).  The Borrower will pay to the appropriate Affiliate the marginal
increase or, in the absence of such increase, the market amount of its portion
of the premium payable with respect to any insurance policy that covers the
Borrower and such Affiliate.

 

(n)                                 Arm’s-Length Relationships.  The Borrower
will maintain arm’s-length relationships with the Servicer, First Data, the
Performance Guarantor, the Originators and any Affiliates thereof.  Any Person
that renders or otherwise furnishes services to the Borrower will be compensated
by the Borrower at market rates for such services it renders or otherwise
furnishes to the Borrower.  Neither the Borrower on the one hand, nor the
Servicer or any Affiliate thereof, on the other hand, will be or will hold
itself out to be responsible for the debts

 

66

--------------------------------------------------------------------------------


 

of the other or the decisions or actions respecting the daily business and
affairs of the other.  The Borrower, the Servicer and their respective
Affiliates will immediately correct any known misrepresentation with respect to
the foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity.

 

(o)                                 Allocation of Overhead.  To the extent that
Borrower, on the one hand, and the Servicer, First Data, the Performance
Guarantor, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, the Borrower shall pay a fair and appropriate
allocation of overhead costs between it and them, and the Borrower shall bear
its fair share of such expenses, which may be paid through the Servicing Fee or
otherwise.

 

ARTICLE IX

 

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

 

SECTION 9.01.  Appointment of the Servicer.

 

(a)                                 The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section 9.01.  Until the
Administrative Agent gives notice to First Data (in accordance with this
Section 9.01) of the designation of a new Servicer, First Data is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence of an Event of
Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (at the direction of the Majority Group Agents) designate as
Servicer any Person (including itself) to succeed First Data or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in clause (a) above, First Data agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
reasonably determines will facilitate the transition of the performance of such
activities to the new Servicer, and First Data shall cooperate with and assist
such new Servicer. Such cooperation shall include access to and transfer of
records related to Pool Receivables and use by the new Servicer of all licenses
(or the obtaining of new licenses), hardware or software necessary to collect
the Pool Receivables and the Related Security.

 

(c)                                  First Data acknowledges that, in making its
decision to execute and deliver this Agreement, the Administrative Agent and
each member in each Group have relied on First Data’s agreement to act as
Servicer hereunder. Accordingly, First Data agrees that it will not voluntarily
resign as Servicer without the prior written consent of the Administrative Agent
and the Majority Group Agents.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the delegated duties and obligations of the Servicer

 

67

--------------------------------------------------------------------------------


 

pursuant to the terms hereof, (ii) the Servicer shall remain liable for the
performance of the duties and obligations so delegated, (iii) the Borrower, the
Administrative Agent, each Lender and each Group Agent shall have the right to
look solely to the Servicer for performance, (iv) the terms of any agreement
with any Sub-Servicer shall provide that the Administrative Agent may terminate
such agreement upon the termination of the Servicer hereunder by giving notice
of its desire to terminate such agreement to the Servicer (and the Servicer
shall provide appropriate notice to each such Sub-Servicer) and (v) if such
Sub-Servicer is not an Affiliate of First Data, the Administrative Agent and the
Majority Group Agents shall have consented in writing in advance to such
delegation.

 

SECTION 9.02.  Duties of the Servicer.

 

(a)                                 The Servicer shall take or cause to be taken
all such action as may be necessary to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators.  The Servicer shall set aside, for the accounts of each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof.  The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts, as the Servicer may reasonably determine to
be appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Secured Party under this
Agreement or any other Transaction Document and (iii) if an Event of Default has
occurred and is continuing, the Servicer may take such action only upon the
prior written consent of the Administrative Agent.  The Borrower shall deliver
to the Servicer and the Servicer shall hold for the benefit of the
Administrative Agent (individually and for the benefit of each Group), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable.

 

(b)                                 The Servicer, if other than First Data or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Borrower all records in its possession that evidence or relate to any
indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  Promptly following the Final Payout Date,
the Servicer shall deliver to the Borrower all books, records and related
materials that the Borrower previously provided to the Servicer, or that have
been obtained by the Servicer, in connection with this Agreement.

 

SECTION 9.03.  Lock-Box Account Arrangements.  Prior to the Closing Date, the
Borrower shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrative Agent. 
Upon the occurrence and

 

68

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, the Administrative Agent may
(with the consent of the Majority Group Agents) and shall (upon the direction of
the Majority Group Agents) at any time thereafter give notice to each Lock-Box
Bank that the Administrative Agent is exercising its rights under the Lock-Box
Agreements to do any or all of the following: (a) to assume exclusive control of
each Lock-Box Account, (b) to have the proceeds that are sent to the respective
Lock-Box Accounts redirected pursuant to the Administrative Agent’s instructions
rather than deposited in the applicable Lock-Box Account and (c) to take any or
all other actions permitted under the applicable Lock-Box Agreement.  The
Borrower hereby agrees that if the Administrative Agent at any time takes any
action set forth in the preceding sentence, the Administrative Agent shall have
exclusive control (for the benefit of the Secured Parties) of the proceeds
(including Collections) of all Pool Receivables and the Borrower hereby further
agrees to take any other action that the Administrative Agent may reasonably
request to transfer such control.  Any proceeds of Pool Receivables received by
the Borrower or the Servicer thereafter shall be sent immediately to, or as
otherwise instructed by, the Administrative Agent.

 

SECTION 9.04.  Enforcement Rights.

 

(a)                                 At any time following the occurrence and
during the continuation of an Event of Default:

 

(i)                                     the Administrative Agent (at the
Borrower’s expense) may direct the Obligors that payment of all amounts payable
under any Pool Receivable is to be made directly to the Administrative Agent or
its designee;

 

(ii)                                  the Administrative Agent may instruct the
Borrower or the Servicer to give notice of the Secured Parties’ interest in Pool
Receivables to each Obligor, which notice shall direct that payments be made
directly to the Administrative Agent or its designee (on behalf of the Secured
Parties), and the Borrower or the Servicer, as the case may be, shall give such
notice at the expense of the Borrower or the Servicer, as the case may be;
provided, that if the Borrower or the Servicer, as the case may be, fails to so
notify each Obligor within two (2) Business Days following instruction by the
Administrative Agent, the Administrative Agent (at the Borrower’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;

 

(iii)                               the Administrative Agent may request the
Servicer to, and upon such request the Servicer shall: (A) assemble all of the
records necessary to collect the Pool Receivables and the Related Security, and
transfer or license to a successor Servicer the use of all software necessary to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrative Agent or its designee (for the benefit of the
Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

 

69

--------------------------------------------------------------------------------


 

(iv)                              assume exclusive control of each Lock-Box
Account and notify the Lock-Box Banks that the Borrower and the Servicer will no
longer have any access to the Lock-Box Accounts;

 

(v)                                 the Administrative Agent may (or, at the
direction of the Majority Group Agents shall) replace the Person then acting as
Servicer; and

 

(vi)                              the Administrative Agent may collect any
amounts due from an Originator under the Transfer and Contribution Agreement or
the Performance Guarantor under the Performance Guaranty.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent (on behalf of the Secured Parties), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Borrower,
which appointment is coupled with an interest, to take any and all steps in the
name of the Borrower and on behalf of the Borrower necessary or desirable, in
the reasonable determination of the Administrative Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Borrower on checks and other instruments representing
Collections and enforcing such Collateral.  Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

(c)                                  The Servicer hereby authorizes the
Administrative Agent (on behalf of the Secured Parties), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Servicer,
which appointment is coupled with an interest, to take any and all steps in the
name of the Servicer and on behalf of the Servicer necessary or desirable, in
the reasonable determination of the Administrative Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Servicer on checks and other instruments representing
Collections and enforcing such Collateral.  Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

SECTION 9.05.  Responsibilities of the Borrower.

 

(a)                                 Anything herein to the contrary
notwithstanding, the Borrower shall pay when due any taxes, including any sales
taxes payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.

 

70

--------------------------------------------------------------------------------


 

(b)                                 First Data hereby irrevocably agrees that if
at any time it shall cease to be the Servicer hereunder, it shall act (if the
then-current Servicer so requests) as the data-processing agent of the Servicer
and, in such capacity, First Data shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that First Data conducted such data-processing
functions while it acted as the Servicer.  In connection with any such
processing functions, the Borrower shall pay to First Data its reasonable
out-of-pocket costs and expenses from the Borrower’s own funds (subject to the
priority of payments set forth in Section 4.01).

 

SECTION 9.06.  Servicing Fee.

 

(a)                                 Subject to clause (b) below, the Borrower
shall pay the Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables.  Accrued Servicing Fees shall be payable from Collections to
the extent of available funds in accordance with Section 4.01.

 

(b)                                 If the Servicer ceases to be First Data or
an Affiliate thereof, the Servicing Fee shall be the greater of: (i) the amount
calculated pursuant to clause (a) above and (ii) an alternative amount specified
by the successor Servicer not to exceed 110% of the aggregate reasonable costs
and expenses incurred by such successor Servicer in connection with the
performance of its obligations as Servicer hereunder.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

SECTION 10.01.  Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:

 

(a)                                 (i) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to perform or observe any term,
covenant or agreement under this Agreement or any other Transaction Document
(other than any such failure which would constitute an Event of Default under
clause (ii) or (iii) of this paragraph (a)), and such failure, solely to the
extent capable of cure, shall continue for ten (10) Business Days, (ii) the
Borrower, any Originator, the Performance Guarantor or the Servicer shall fail
to make when due any payment or deposit to be made by it under this Agreement or
any other Transaction Document and such failure shall continue unremedied for
two (2) Business Days or (iii) First Data shall resign as Servicer, and no
successor Servicer reasonably satisfactory to the Administrative Agent shall
have been appointed;

 

(b)                                 any representation or warranty made or
deemed made by the Borrower, any Originator, the Performance Guarantor or the
Servicer (or any of their respective officers) under or in connection with this
Agreement or any other Transaction Document or any information or report
delivered by the Borrower, any Originator, the Performance Guarantor or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered;

 

71

--------------------------------------------------------------------------------


 

(c)                                  the Servicer shall fail to deliver an
Information Package pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

 

(d)                                 this Agreement or any security interest
granted pursuant to this Agreement or any other Transaction Document shall for
any reason cease to create, or for any reason cease to be, a valid and
enforceable first priority perfected security interest in favor of the
Administrative Agent with respect to the Collateral, free and clear of any
Adverse Claim;

 

(e)                                  (i) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
(ii) any Insolvency Proceeding shall be instituted by or against the Borrower,
any Originator, the Performance Guarantor or the Servicer and, in the case of
any such proceeding instituted against any Originator, the Performance Guarantor
or the Servicer (but not instituted by such Person), either such proceeding is
not controverted within thirty (30) days after commencement of such proceeding
or not dismissed within sixty (60) days after commencement of such proceeding,
or any of the actions sought in such proceeding (including the entry of an order
for relief against it or for any substantial part of its property) shall occur;
or (iii) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph; or (iv) the Borrower, any Originator,
the Performance Guarantor or the Servicer suffers any appointment of any
custodian receiver, receiver manager, trustee, administrator or the like for it
or any substantial part of its property, and, in the case of any Originator, the
Performance Guarantor or the Servicer, such appointment continues undischarged
or unstayed for a period of sixty (60) days;

 

(f)                                   (i) the average for three consecutive
Fiscal Months of:  (A) the Default Ratio shall exceed 2.0%, (B) the Delinquency
Ratio shall exceed 6.0% or (C) the Dilution Ratio shall exceed 2.5% or (ii) the
Days’ Sales Outstanding shall exceed 50 days;

 

(g)                                  a Change in Control shall occur;

 

(h)                                 a Borrowing Base Deficit shall exist and
shall not have been cured within two (2) Business Days;

 

(i)                                     (i) the Borrower shall fail to pay any
principal of or premium or interest on any of its Debt when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (whether or not such failure shall have been waived under
the related agreement); (ii) any Originator, the Performance Guarantor or the
Servicer, or any of their respective Subsidiaries, individually or in the
aggregate, shall fail to pay any principal of or premium or interest on (x) the
Credit Agreement or (y) any of its other Debt that is outstanding in a principal
amount of at least $100,000,000 in the aggregate, in each case, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the Credit Agreement or such
agreement, mortgage, indenture or instrument relating

 

72

--------------------------------------------------------------------------------


 

to such Debt (whether or not such failure shall have been waived under the
related agreement); (iii) any other event shall occur or condition shall exist
under the Credit Agreement or any other agreement, mortgage, indenture or
instrument relating to any such Debt (as referred to in clause (i) or (ii) of
this paragraph and shall continue after the applicable grace period (not to
exceed 30 days), if any, specified in the Credit Agreement or such other
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of such Debt (as referred to in clause (i) or
(ii) of this paragraph) or to terminate the commitment of any lender thereunder,
or (iv) any such Debt (as referred to in clause (i) or (ii) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Debt shall be required to
be made or the commitment of any lender thereunder terminated, in each case
before the stated maturity thereof;

 

(j)                                    the Performance Guarantor shall fail to
perform any of its obligations under the Performance Guaranty and such failure
shall continue unremedied for two (2) Business Days;

 

(k)                                 the Borrower shall fail (x) at any time
(other than for ten (10) Business Days following notice of the death or
resignation of any Independent Director) to have an Independent Director who
satisfies each requirement and qualification specified in Section 8.03(c) of
this Agreement for Independent Directors, on the Borrower’s board of directors
or (y) to timely notify the Administrative Agent of any replacement or
appointment of any director that is to serve as an Independent Director on the
Borrower’s board of directors as required pursuant to Section 8.03(c) of this
Agreement;

 

(l)                                     either (i) the Internal Revenue Service
shall file notice of a lien pursuant to Section 6323 of the Code with regard to
any assets of the Borrower, any Originator or First Data or (ii) the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower, the
Servicer, any Originator or First Data;

 

(m)                             (i) the occurrence of a Reportable Event;
(ii) the adoption of an amendment to a Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 431 of the Code or Section 304 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code with respect to any Pension Plan (v) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, the Servicer, First Data or any of their
respective ERISA Affiliates from any Multiemployer Plan; (vi) the receipt by any
of the Borrower, any Originator, the Servicer, First Data or any of their
respective ERISA Affiliates  from  the PBGC or any plan administrator of any
notice relating to the intention to terminate any Pension Plan or Multiemployer
Plan or to appoint a trustee to administer any Pension Plan or Multiemployer
Plan; (vii) the receipt by the Borrower, any Originator, the Servicer, First
Data or any of their respective ERISA Affiliates of any notice concerning the
imposition of Withdrawal

 

73

--------------------------------------------------------------------------------


 

Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; (viii) the occurrence of a
prohibited transaction with respect to any of the Borrower, any Originator, the
Servicer, First Data or any of their respective ERISA Affiliates (pursuant to
Section 4975 of the Code); (ix) the occurrence or existence of any other similar
event or condition with respect to a Pension Plan or a Multiemployer Plan, with
respect to each of clause (i) through (ix), either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or a Borrower Material Adverse Effect;

 

(n)                                 a Contribution Termination Event shall occur
under the Transfer and Contribution Agreement;

 

(o)                                 the Borrower shall be required to register
as an “investment company” within the meaning of the Investment Company Act;

 

(p)                                 any material provision of this Agreement or
any other Transaction Document shall cease to be in full force and effect or any
of the Borrower, any Originator, the Performance Guarantor or the Servicer (or
any of their respective Affiliates) shall so state in writing;

 

(q)                                 one or more judgments or decrees shall be
entered against the Borrower, any Originator, the Performance Guarantor or the
Servicer, or any Affiliate of any of the foregoing involving in the aggregate a
liability (not paid or to the extent not covered by a reputable and solvent
carrier not disputing coverage) and such judgments and decrees either shall be
final and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of sixty (60) consecutive days, and the aggregate
amount of all such judgments equals or exceeds $100,000,000 (or solely with
respect to the Borrower, $12,500); or

 

(r)                                    the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio for any Test Period shall exceed the ratio of 6.0 to
1.0.  For purposes of this clause (t), unless otherwise defined in this
Agreement, terms used herein (including all defined terms used within such terms
) shall have the respective meaning assigned to such terms in the Credit
Agreement as in effect on the Closing Date; provided, however, if after the
Closing Date, any term used herein (including all defined terms used within such
terms ) is amended or modified, then for all purposes of this clause (t), such
term shall automatically and without further action on the part of any Person,
be deemed to be also so amended or modified, if at the time of such amendment or
modification, (i) the Majority Group Agents (or an Affiliate thereof) is a party
to the Credit Agreement and consented to such amendment or modification (or
otherwise acknowledged and accepted by the Majority Group Agents hereunder) and
(ii) such amendment or modification is consummated in accordance with the terms
of the Credit Agreement;

 

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the

 

74

--------------------------------------------------------------------------------


 

occurrence of any event (without any requirement for the giving of notice)
described in subsection (e) of this Section 10.01 with respect to the Borrower,
the Termination Date shall occur and the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable.  Upon any such
declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.01.  Authorization and Action.  Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein. 
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

SECTION 11.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including

 

75

--------------------------------------------------------------------------------


 

notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 11.03.  Administrative Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.

 

SECTION 11.04.  Indemnification of Administrative Agent.  Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or any Affiliate thereof), ratably according to the Commitment (or
after the Termination Date, Capital) of such Committed Lender, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other Transaction Document;
provided that no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

 

SECTION 11.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 11.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties.  The Credit Parties and the Administrative
Agent agree that unless any action to be taken by the Administrative Agent under
a Transaction Document (i) specifically requires the advice or concurrence of
all Group Agents or (ii) may be taken by the Administrative Agent alone or
without any advice or concurrence of any Group Agent, then the Administrative
Agent may take action based upon the advice or concurrence of the Majority Group
Agents.

 

76

--------------------------------------------------------------------------------


 

SECTION 11.07.  Notice of Events of Default; Action by Administrative Agent. 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. 
If the Administrative Agent receives such a notice, it shall promptly give
notice thereof to each Group Agent, whereupon each Group Agent shall promptly
give notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.

 

SECTION 11.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 11.09.  Successor Administrative Agent.

 

(a)                                 The Administrative Agent may, upon at least
thirty (30) days’ notice to the Borrower, the Servicer and each Group Agent,
resign as Administrative Agent.  Except as provided below, such resignation
shall not become effective until a successor Administrative Agent is appointed
by the Majority Group Agents as a successor Administrative Agent and has
accepted such appointment.  If no successor Administrative Agent shall have been
so appointed by the Majority Group Agents, within thirty (30) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Majority Group Agents
within sixty (60) days after the departing Administrative Agent’s giving of
notice of resignation, the departing Administrative Agent may, on behalf of the
Secured Parties, petition a court of competent jurisdiction to appoint a
successor Administrative Agent.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents.  After any resigning Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Article XIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent.

 

SECTION 11.10.  Structuring Agent.  Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement.  Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit,
action under any Transaction Document.

 

ARTICLE XII

 

THE GROUP AGENTS

 

SECTION 12.01.  Authorization and Action.  Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent.  No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein.  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.

 

SECTION 12.02.  Group Agent’s Reliance, Etc.  No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and

 

78

--------------------------------------------------------------------------------


 

records) of the Borrower or any Affiliate thereof; (d) shall not be responsible
to any Credit Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Transaction
Documents or any other instrument or document furnished pursuant hereto; and
(e) shall be entitled to rely, and shall be fully protected in so relying, upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

SECTION 12.03.  Group Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Group
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Group Agent.  A Group Agent and any of its Affiliates may generally engage in
any kind of business with the Borrower or any Affiliate thereof and any Person
who may do business with or own securities of the Borrower or any Affiliate
thereof or any of their respective Affiliates, all as if such Group Agent were
not a Group Agent hereunder and without any duty to account therefor to any
other Secured Party.

 

SECTION 12.04.  Indemnification of Group Agents.  Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Commitment (or after the Termination Date, Capital) of such
Committed Lender to the aggregate Commitment (or after the Termination Date,
Capital) of all Committed Lenders in such Group, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.

 

SECTION 12.05.  Delegation of Duties.  Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 12.06.  Notice of Events of Default.  No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default.  If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent).  A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XII), but until such Group
Agent

 

79

--------------------------------------------------------------------------------


 

receives such directions, such Group Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, as such Group Agent deems
advisable and in the best interests of the Conduit Lenders and Committed Lenders
in its Group.

 

SECTION 12.07.  Non-Reliance on Group Agent and Other Parties.  Each Credit
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent.  Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document.  Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 12.08.  Successor Group Agent.  Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group.  Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group.  Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

 

SECTION 12.09.  Reliance on Group Agent.  Unless otherwise advised in writing by
a Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

 

80

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

INDEMNIFICATION

 

SECTION 13.01.  Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights that the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Borrower
Indemnified Party”) may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify each Borrower Indemnified Party from and against any
and all claims, losses and liabilities (including Attorney Costs) (all of the
foregoing being collectively referred to as “Borrower Indemnified Amounts”)
arising out of or resulting from this Agreement or any other Transaction
Document or the use of proceeds of the Credit Extensions or the security
interest in respect of any Pool Receivable or any other Collateral; excluding,
however, (a) any portion of Borrower Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such portion of such
Borrower Indemnified Amounts resulted from the gross negligence or willful
misconduct by the Borrower Indemnified Party seeking indemnification and
(b) Taxes other than as described in clause (xiv) below or Taxes that represent
losses, claims or damages arising from any non-Tax claim.  Without limiting or
being limited by the foregoing, the Borrower shall pay on demand (it being
understood that if any portion of such payment obligation is made from
Collections, such payment will be made at the time and in the order of priority
set forth in Section 4.01), to each Borrower Indemnified Party any and all
amounts necessary to indemnify such Borrower Indemnified Party from and against
any and all Borrower Indemnified Amounts relating to or resulting from any of
the following (but excluding Borrower Indemnified Amounts described in clause
(a) above and Taxes described in clause(b) above):

 

(i)                                     any Pool Receivable which the Borrower
or the Servicer includes as an Eligible Receivable as part of the Net
Receivables Pool Balance but which is not an Eligible Receivable at such time;

 

(ii)                                  any representation, warranty or statement
made or deemed made by the Borrower (or any of its respective officers) under or
in connection with this Agreement, any of the other Transaction Documents, any
Information Package or any other information or report delivered by or on behalf
of the Borrower pursuant hereto which shall have been untrue or incorrect when
made or deemed made;

 

(iii)                               the failure by the Borrower to comply with
any Applicable Law with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such Applicable Law;

 

(iv)                              the failure to vest in the Administrative
Agent a first priority perfected security interest in all or any portion of the
Collateral, in each case free and clear of any Lien;

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements, financing statement amendments, continuation
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time;

 

81

--------------------------------------------------------------------------------


 

(vi)                              any dispute, claim or defense (other than
discharge in bankruptcy) of an Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable;

 

(vii)                           any failure of the Borrower to perform any of
its duties or obligations in accordance with the provisions hereof and of each
other Transaction Document related to Pool Receivables or to timely and fully
comply with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)                        any products liability, environmental or other
claim arising out of or in connection with any Pool Receivable or other
merchandise, goods or services which are the subject of or related to any Pool
Receivable;

 

(ix)                              the commingling of Collections of Pool
Receivables at any time with other funds;

 

(x)                                 any investigation, litigation or proceeding
(actual or threatened) related to this Agreement or any other Transaction
Document or the use of proceeds of any Credit Extensions or in respect of any
Pool Receivable or other Collateral or any related Contract;

 

(xi)                              any failure of the Borrower to comply with its
covenants, obligations and agreements contained in this Agreement or any other
Transaction Document;

 

(xii)                           any setoff with respect to any Pool Receivable;

 

(xiii)                        any claim brought by any Person other than a
Borrower Indemnified Party arising from any activity by the Borrower or any
Affiliate of the Borrower in servicing, administering or collecting any Pool
Receivable;

 

(xiv)                       the failure by the Borrower to pay when due any
taxes, including, without limitation, sales, excise or personal property taxes;

 

(xv)                          any failure of a Lock-Box Bank to comply with the
terms of the applicable Lock-Box Agreement or any amounts payable by the
Administrative Agent to a Lock-Box Bank under any Lock-Box Agreement;

 

(xvi)                       any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Pool Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or the rendering of services
related to such Pool Receivable or the furnishing or

 

82

--------------------------------------------------------------------------------


 

failure to furnish any such goods or services or other similar claim or defense
not arising from the financial inability of any Obligor to pay undisputed
indebtedness;

 

(xvii)                    any action taken by the Administrative Agent as
attorney-in-fact for the Borrower, any Originator or the Servicer pursuant to
this Agreement or any other Transaction Document;

 

(xviii)                 the use of proceeds of any Credit Extension; or

 

(xix)                       any reduction in Capital as a result of the
distribution of Collections if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, solely for purposes of the Borrower’s indemnification
obligations in clauses (ii), (iii), (vii) and (xi) of this Article XIII, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

(c)                                  If for any reason the foregoing
indemnification is unavailable (other than pursuant to the exclusions contained
in Section 13.01(a)) to any Borrower Indemnified Party or insufficient to hold
it harmless, then the Borrower shall contribute to such Borrower Indemnified
Party the amount paid or payable by such Borrower Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Borrower and its Affiliates on
the one hand and such Borrower Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Borrower and its Affiliates and such Borrower Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations.  The reimbursement, indemnity and contribution obligations of
the Borrower under this Section shall be in addition to (but without duplication
of) any liability which the Borrower may otherwise have, shall extend upon the
same terms and conditions to each Borrower Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Borrower and the Borrower Indemnified Parties.

 

(d)                                 Any indemnification or contribution under
this Section shall survive the termination of this Agreement.

 

SECTION 13.02.  Indemnification by the Servicer.

 

(a)                                 The Servicer hereby agrees to indemnify and
hold harmless the Borrower, the Administrative Agent, the Credit Parties, the
Affected Persons and their respective assigns, officers, directors, agents and
employees (each, a “Servicer Indemnified Party”), from and against any loss,
liability, expense, damage or injury suffered or sustained by reason of any
acts, omissions or alleged acts or omissions arising out of activities of the
Servicer pursuant to this Agreement or any other Transaction Document, including
any judgment, award, settlement, Attorney Costs and other costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim (all of the foregoing being collectively referred to as,
“Servicer Indemnified Amounts”); excluding (i) any portion of Servicer
Indemnified Amounts to

 

83

--------------------------------------------------------------------------------


 

the extent a final judgment of a court of competent jurisdiction holds that such
portion of such Servicer Indemnified Amounts resulted from the gross negligence
or willful misconduct by the Servicer Indemnified Party seeking indemnification,
(ii) Taxes other than Taxes that represent losses, claims or damages arising
from any non-Tax claim, and (iii) Servicer Indemnified Amounts to the extent the
same includes losses in respect of Pool Receivables that are uncollectible
solely on account of the insolvency, bankruptcy, lack of creditworthiness or
other financial inability to pay of the related Obligor.  Without limiting or
being limited by the foregoing, the Servicer shall pay on demand, to each
Servicer Indemnified Party any and all amounts necessary to indemnify such
Servicer Indemnified Party from and against any and all Servicer Indemnified
Amounts relating to or resulting from any of the following (but excluding
Servicer Indemnified Amounts described in clauses (i), (ii) and (iii) above):

 

(i)                                     any representation, warranty or
statement made or deemed made by the Servicer (or any of its respective
officers) under or in connection with this Agreement, any of the other
Transaction Documents, any Information Package or any other information in
writing or written report delivered by or on behalf of the Servicer pursuant
hereto which shall have been untrue or incorrect when made or deemed made;

 

(ii)                                  the failure by the Servicer to comply with
any Applicable Law with respect to its servicing of any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such Applicable Law;

 

(iii)                               any failure of a Lock-Box Bank to comply
with the terms of the applicable Lock-Box Agreement or any amounts payable by
the Administrative Agent to a Lock-Box Bank under any Lock-Box Agreement;

 

(iv)                              the commingling of Collections of Pool
Receivables at any time with other funds; or

 

(v)                                 any failure of the Servicer to comply with
its covenants, obligations and agreements contained in this Agreement or any
other Transaction Document.

 

(b)                                 If for any reason the foregoing
indemnification is unavailable (other than pursuant to the exclusions contained
in Section 13.02(a)) to any Servicer Indemnified Party or insufficient to hold
it harmless, then the Servicer shall contribute to the amount paid or payable by
such Servicer Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Servicer and its Affiliates on the one hand and such Servicer
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to (but without duplication of) any liability which the Servicer
may otherwise have, shall extend upon the same terms and conditions to Servicer
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Servicer and the
Servicer Indemnified Parties.

 

84

--------------------------------------------------------------------------------


 

(c)                                  Any indemnification or contribution under
this Section shall survive the termination of this Agreement.

 

ARTICLE XIV

 

MISCELLANEOUS

 

SECTION 14.01.  Amendments, Etc.

 

(a)                                 No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  No amendment or waiver of any provision of this Agreement or consent to
any departure by any of the Borrower or any Affiliate thereof shall be effective
unless in a writing signed by the Administrative Agent and the Majority Group
Agents (and, in the case of any amendment, also signed by the Borrower), and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(A) no amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Group Agent:

 

(i)                                     change (directly or indirectly) the
definitions of, Borrowing Base Deficit, Defaulted Receivable, Delinquent
Receivable, Eligible Receivable, Facility Limit, Final Maturity Date, Net
Receivables Pool Balance or Total Reserves contained in this Agreement, or
increase the then existing Concentration  Percentage or Special Concentration
Limit for any Obligor or change the calculation of the Borrowing Base;

 

(ii)                                  reduce the amount of Capital or Interest
that is payable on account of any Loan or delay any scheduled date for payment
thereof;

 

(iii)                               change in any Event of Default;

 

(iv)                              release all or a material portion of the
Collateral from the Administrative Agent’s security interest created hereunder;

 

(v)                                 release the Performance Guarantor from any
of its obligations under the Performance Guaranty or terminate the Performance
Guaranty;

 

(vi)                              change any of the provisions of this
Section 14.01 or the definition of “Majority Group Agents”; or

 

(vii)                           change the order of priority in which
Collections are applied pursuant to Section 4.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender and (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any

 

85

--------------------------------------------------------------------------------


 

member of any Group or delay the dates on which any such Fees are payable, in
either case, without the consent of the Group Agent for such Group.

 

SECTION 14.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule IV hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto.  Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 14.03.  Assignability; Addition of Lenders.

 

(a)                                 Assignment by Conduit Lenders.  This
Agreement and the rights of each Conduit Lender hereunder (including each Loan
made by it hereunder) shall be assignable by such Conduit Lender and its
successors and permitted assigns (i) to any Program Support Provider of such
Conduit Lender without prior notice to or consent from the Borrower or any other
party, or any other condition or restriction of any kind or (ii) to any Eligible
Assignee.  Each assignor of a Loan or any interest therein may, in connection
with the assignment or participation, disclose to the assignee or Participant
any information relating to the Borrower and its Affiliates, including the
Receivables, furnished to such assignor by or on behalf of the Borrower and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Borrower and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 14.06(b).

 

(b)                                 Assignment by Committed Lenders.  Each
Committed Lender may assign to any Eligible Assignee all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that

 

(i)                                     each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement;

 

(ii)                                  the amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance
Agreement with respect to such assignment) shall in no event be less than the
lesser of (x) $5,000,000 and (y) all of the assigning Committed Lender’s
Commitment; and

 

(iii)                               the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance Agreement.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to

 

86

--------------------------------------------------------------------------------


 

the extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

 

(c)                                  Register.  The Administrative Agent shall,
acting solely for this purpose as an agent of the Borrower, maintain at its
address referred to on Schedule IV of this Agreement (or such other address of
the Administrative Agent notified by the Administrative Agent to the other
parties hereto) a copy of each Assignment and Acceptance Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Committed Lenders and the Conduit Lenders, the Commitment of each
Committed Lender and the aggregate outstanding Capital (and stated interest) of
the Loans of each Conduit Lender and Committed Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, the Group Agents, and the other Credit Parties may treat
each Person whose name is recorded in the Register as a Committed Lender or
Conduit Lender, as the case may be, under this Agreement for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower,
the Servicer, any Group Agent, any Conduit Lender or any Committed Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Procedure.  Upon its receipt of an
Assignment and Acceptance Agreement executed and delivered by an assigning
Committed Lender and an Eligible Assignee or assignee Committed Lender, the
Administrative Agent shall, if such Assignment and Acceptance Agreement has been
duly completed, (i) accept such Assignment and Acceptance Agreement, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the Servicer.

 

(e)                                  Participations.  Each Committed Lender may
sell participations to one or more Eligible Assignees (each, a “Participant”) in
or to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
interests in the Loans owned by it); provided, however, that

 

(i)                                     such Committed Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, and

 

(ii)                                  such Committed Lender shall remain solely
responsible to the other parties to this Agreement for the performance of such
obligations.

 

The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement.

 

87

--------------------------------------------------------------------------------


 

(f)                                   Participant Register.  Each Committed
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Committed Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Committed Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(g)                                  Assignments by Agents.  This Agreement and
the rights and obligations of the Administrative Agent and each Group Agent
herein shall be assignable by the Administrative Agent or such Group Agent, as
the case may be, and its successors and assigns; provided that in the case of an
assignment to a Person that is not an Affiliate of the Administrative Agent or
such Group Agent, so long as no Event of Default or Unmatured Event of Default
has occurred and is continuing, such assignment shall require the Borrower’s
consent (not to be unreasonably withheld, conditioned or delayed).

 

(h)                                 Assignments by the Borrower or the
Servicer.  Neither the Borrower nor, except as provided in Section 9.01, the
Servicer may assign any of its respective rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and each Group Agent (such consent to be provided or withheld in the sole
discretion of such Person).

 

(i)                                     Addition of Lenders or Groups.  The
Borrower may, with written notice to the Administrative Agent and each Group
Agent, add additional Persons as Lenders (by creating a new Group) or cause an
existing Lender to increase its Commitment; provided, however, that the
Commitment of any existing Lender may only be increased with the prior written
consent of such Lender.  Each new Lender (or Group) shall become a party hereto,
by executing and delivering to the Administrative Agent and the Borrower, an
assumption agreement (each, an “Assumption Agreement”) in the form of Exhibit C
hereto (which Assumption Agreement shall, in the case of any new Lender, be
executed by each Person in such new Lender’s Group).

 

(j)                                    Pledge to a Federal Reserve Bank.
Notwithstanding anything to the contrary set forth herein, (i) any Lender,
Program Support Provider or any of their respective Affiliates may at any time
pledge or grant a security interest in all or any portion of its interest in, to
and under this Agreement (including, without limitation, rights to payment of
Capital and Interest) and any other Transaction Document to secure its
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender or Program Support Provider, without notice to or the consent
of the Borrower, the Servicer, any Affiliate thereof or any Credit Party;

 

88

--------------------------------------------------------------------------------


 

provided, however, that that no such pledge shall relieve such assignor of its
obligations under this Agreement.

 

(k)                                 Pledge to a Security Trustee. 
Notwithstanding anything to the contrary set forth herein, (i) any Lender,
Program Support Provider or any of their respective Affiliates may at any time
pledge or grant a security interest in all or any portion of its interest in, to
and under this Agreement (including, without limitation, rights to payment of
Capital and Interest) and any other Transaction Document to a security trustee 
in connection with the funding by such Person of Loans, without notice to or the
consent of the Borrower, the Servicer, any Affiliate thereof or any Credit
Party; provided, however, that that no such pledge shall relieve such assignor
of its obligations under this Agreement.

 

SECTION 14.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 13.01 hereof, the Borrower agrees to pay
on demand all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) related to this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including, without limitation, (i) the
reasonable Attorney Costs for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates with respect thereto and with
respect to advising the Administrative Agent and the other Credit Parties and
their respective Affiliates as to their rights and remedies under this Agreement
and the other Transaction Documents and (ii) reasonable accountants’, auditors’
and consultants’ fees and expenses for the Administrative Agent and the other
Credit Parties and any of their respective Affiliates and the fees and charges
of any nationally recognized statistical rating agency incurred in connection
with the administration and maintenance of this Agreement or advising the
Administrative Agent or any other Credit Party as to their rights and remedies
under this Agreement or as to any actual or reasonably claimed breach of this
Agreement or any other Transaction Document.  In addition, the Borrower agrees
to pay on demand all reasonable out-of-pocket costs and expenses (including
reasonable Attorney Costs), of the Administrative Agent and the other Credit
Parties and their respective Affiliates, incurred in connection with the
enforcement of any of their respective rights or remedies under the provisions
of this Agreement and the other Transaction Documents.

 

SECTION 14.05.  No Proceedings; Limitation on Payments.

 

(a)                                 Each of the Borrower, the Administrative
Agent, the Servicer, each Group Agent, each Lender and each assignee of a Loan
or any interest agrees that it will not institute against, or join any other
Person in instituting against, any Conduit Lender any Insolvency Proceeding so
long as any Notes or other senior indebtedness issued by such Conduit Lender
shall be outstanding or there shall not have elapsed one year plus one day since
the last day on which any such Notes or other senior indebtedness shall have
been outstanding.

 

(b)                                 Each of the Servicer, each Group Agent, each
Lender and each assignee of a Loan or any interest therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, the Borrower any Insolvency Proceeding until one

 

89

--------------------------------------------------------------------------------


 

year and one day after the Final Payout Date; provided, that the Administrative
Agent may take any such action in its sole discretion following the occurrence
of an Event of Default.

 

(c)                                  Notwithstanding any provisions contained in
this Agreement to the contrary, a Conduit Lender shall not, and shall be under
no obligation to, pay any amount, if any, payable by it pursuant to this
Agreement or any other Transaction Document unless (i) such Conduit Lender has
received funds which may be used to make such payment and which funds are not
required to repay such Conduit Lender’s Notes when due and (ii) after giving
effect to such payment, either (x) such Conduit Lender could issue Notes to
refinance all of its outstanding Notes (assuming such outstanding Notes matured
at such time) in accordance with the program documents governing such Conduit
Lender’s securitization program or (y) all of such Conduit Lender’s Notes are
paid in full.  Any amount which any Conduit Lender does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Lender for any such insufficiency unless and until such Conduit Lender
satisfies the provisions of clauses (i) and (ii) above.  The provisions of this
Section 14.05 shall survive any termination of this Agreement.

 

SECTION 14.06.  Confidentiality.

 

(a)                                 Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person,
either (i) the Fee Letter or any of the contents thereof or (ii) any fees
payable in connection with this Agreement, the Fee Letter or any other
Transaction Document, except as the Administrative Agent and each Group Agent
may have consented to in writing prior to any proposed disclosure; provided,
however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Borrower, the
Servicer or their Advisors and Representatives or (iii) to the extent it should
be (A) required by Applicable Law, or in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of clause (iii) above, the Borrower and
the Servicer will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Administrative Agent
and the affected Credit Party of its intention to make any such disclosure prior
to making such disclosure.  Each of the Borrower and the Servicer agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section.  Notwithstanding the foregoing, it is expressly agreed that each of the
Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the material terms of this Agreement, the
existence and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; provided,
further, that, subject to clauses (i) through (iii) in the first proviso of this
paragraph, no such press release or public announcement shall (x) disclose the
rate or amount of the fees payable under the Fee Letter or (y) name or otherwise
identify the Administrative Agent, any other Credit Party or any of their
respective Affiliates without such Person’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed).  Notwithstanding the
foregoing, the Borrower

 

90

--------------------------------------------------------------------------------


 

consents to the publication by the Administrative Agent or any other Credit
Party of a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement so long as the Borrower (or the
Servicer on its behalf) has consented to the form of tombstone or similar
advertising material prior to the initial publication relating to the financing
transactions contemplated by this Agreement.

 

(b)                                 Each of the Administrative Agent and each
other Credit Party, severally and with respect to itself only, agrees to hold in
confidence, and not disclose to any Person, any confidential and proprietary
information concerning the Borrower, the Servicer and their respective
Affiliates and their businesses or the terms of this Agreement (including any
fees payable in connection with this Agreement or the other Transaction
Documents), except as the Borrower or the Servicer may have consented to in
writing prior to any proposed disclosure; provided, however, that it may
disclose such information (i) to its Advisors and Representatives and to any
related Program Support Provider, (ii) to its assignees and Participants and
potential assignees and Participants and their respective counsel if they agree
in writing to hold it confidential, (iii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through it or its Representatives or Advisors or any related Program Support
Provider, (iv) to any nationally recognized statistical rating organization in
connection with obtaining or maintaining the rating of any Conduit Lender’s
Notes or as contemplated by 17 CFR 240.17g-5(a)(3), (v) at the request of a bank
examiner or other regulatory authority or in connection with an examination of
any of the Administrative Agent, any Group Agent or any Lender or their
respective Affiliates or Program Support Providers or (vi) to the extent it
should be (A) required by Applicable Law, or in connection with any legal or
regulatory proceeding or (B) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (vi) above, the
Administrative Agent, each Group Agent and each Lender will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
Applicable Law) notify the Borrower and the Servicer of its making any such
disclosure as promptly as reasonably practicable thereafter.  Each of the
Administrative Agent, each Group Agent and each Lender, severally and with
respect to itself only, agrees to be responsible for any breach of this
Section by its Representatives, Advisors and Program Support Providers and
agrees that its Representatives, Advisors and Program Support Providers will be
advised by it of the confidential nature of such information and shall agree to
comply with this Section.

 

(c)                                  As used in this Section, (i) “Advisors”
means, with respect to any Person, such Person’s accountants, attorneys and
other confidential advisors and (ii) “Representatives” means, with respect to
any Person, such Person’s Affiliates, Subsidiaries, directors, managers,
officers, employees, members, investors, financing sources, insurers,
professional advisors, representatives and agents; provided that such Person
shall not be deemed to Representatives of a Person unless (and solely to the
extent that) confidential information is furnished to such Person.

 

(d)                                 Notwithstanding the foregoing, to the extent
not inconsistent with applicable securities laws, each party hereto (and each of
its employees, representatives or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure (as
defined in Section 1.6011-4 of the Treasury Regulations) of the transactions
contemplated by the Transaction Documents and all materials of any kind
(including opinions or other tax analyses) that are provided to such Person
relating to such tax treatment and tax structure.

 

91

--------------------------------------------------------------------------------


 

SECTION 14.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 14.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 14.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.

 

SECTION 14.10.  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD
AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY

 

92

--------------------------------------------------------------------------------


 

EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)                                 EACH OF THE BORROWER AND THE SERVICER
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 14.02.  NOTHING IN THIS SECTION 14.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

SECTION 14.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 14.12.  Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 14.13.  Limitation of Liability.

 

(a)                                 No claim may be made by the Borrower or any
Affiliate thereof or any other Person against any Credit Party or their
respective Affiliates, members, directors, officers, employees, incorporators,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.  None of the Credit Parties and their respective Affiliates shall
have any liability to the Borrower or any Affiliate thereof or any other Person
asserting claims on behalf of or in right of the Borrower or any Affiliate
thereof in connection with or as a result of this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, except
to the extent that any losses, claims, damages, liabilities or expenses incurred
by the Borrower or any Affiliate thereof result from the breach of contract,
gross negligence or willful misconduct of

 

93

--------------------------------------------------------------------------------


 

such Credit Party in performing its duties and obligations hereunder and under
the other Transaction Documents to which it is a party.

 

(b)                                 The obligations of the Administrative Agent
and each of the other Credit Parties under this Agreement and each of the
Transaction Documents are solely the corporate obligations of such Person.  No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement or any other Transaction Document against any member, director,
officer, employee or incorporator of any such Person.

 

SECTION 14.14.  Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law.  Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

 

SECTION 14.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Originators, the Servicer and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Borrower, the
Originators, the Servicer and the Performance Guarantor that will allow the
Administrative Agent and the other Credit Parties to identify the Borrower, the
Originators, the Servicer and the Performance Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act.  Each of the Borrower and the Servicer agrees to provide the
Administrative Agent and each other Credit Parties, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.

 

SECTION 14.16.  Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

 

SECTION 14.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

94

--------------------------------------------------------------------------------


 

SECTION 14.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 14.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

[Signature Pages Follow]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

FIRST DATA RECEIVABLES, LLC

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

 

 

 

 

FIRST DATA CORPORATION,

 

as the Servicer

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Receivables Financing Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Group Agent for the PNC Group

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Committed Lender

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

Receivables Financing Agreement

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Loan Request

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

[Group Agents]

 

Re:                             Loan Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”). 
Capitalized terms used in this Loan Request and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.

 

This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement.  The Borrower hereby request a Loan in the amount of [$       ] to be
made on [     , 20  ] (of which $[   ] will be funded by the PNC Group and
$[   ] will be funded by the [   ] Group).  The proceeds of such Loan should be
deposited to [Account number], at [Name, Address and ABA Number of Bank].  After
giving effect to such Loan, the Aggregate Capital will be [$       ].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)                                     the representations and warranties of
the Borrower and the Servicer contained in Sections 7.01 and 7.02 of the
Agreement are true and correct in all material respects on and as of the date of
such Credit Extension as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

 

(ii)                                 no Event of Default or Unmatured Event of
Default has occurred and is continuing, and no Event of Default or Unmatured
Event of Default would result from such Credit Extension;

 

(iii)                             no Borrowing Base Deficit exists or would
exist after giving effect to such Credit Extension;

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(iv)                              the Aggregate Capital will not exceed the
Facility Limit; and

 

(v)                                 the Termination Date has not occurred.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

 

Very truly yours,

 

 

 

FIRST DATA RECEIVABLES, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B
[Form of Assignment and Acceptance Agreement]

 

Dated as of            , 20

 

Section 1.

 

Commitment assigned:

 

$

[     ]

 

Assignor’s remaining Commitment:

 

$

[     ]

 

Capital allocable to Commitment assigned:

 

$

[     ]

 

Assignor’s remaining Capital:

 

$

[     ]

 

Interest (if any) allocable to Capital assigned:

 

$

[     ]

 

Interest (if any) allocable to Assignor’s remaining Capital:

 

$

[     ]

 

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement:   [          ]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of December 31, 2015 among First Data Receivables,
LLC, as Borrower, First Data Corporation, as Servicer, the Lenders party
thereto, the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Agreement”).

 

(Signature Pages Follow)

 

Exhibit B-1

--------------------------------------------------------------------------------


 

ASSIGNOR:

 

[         ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

ASSIGNEE:

 

[         ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

 

Accepted as of date first above

 

 

written:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FIRST DATA RECEIVABLES, LLC,

 

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C
[Form of Assumption Agreement]

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [         ,     ], is
among First Data Receivables, LLC (the “Borrower”), [        ], as conduit
lender (the “[     ] Conduit Lender”), [        ], as the Related Committed
Lender (the “[      ] Committed Lender” and together with the Conduit Lender,
the “[     ] Lenders”), and [        ], as group agent for the [     ] Lenders
(the “[      ] Group Agent” and together with the [     ] Lenders, the
“[       ] Group”).

 

BACKGROUND

 

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of December 31, 2015 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”).  Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.                            This letter constitutes an Assumption
Agreement pursuant to Section 14.03(i) of the Receivables Financing Agreement. 
The Borrower desires [the [     ] Lenders] [the [      ] Committed Lender] to
[become a Group] [increase its existing Commitment] under the Receivables
Financing Agreement, and upon the terms and subject to the conditions set forth
in the Receivables Financing Agreement, the [[        ] Lenders] [[          ]
Committed Lender] agree[s] to [become Lenders within a Group thereunder]
[increase its Commitment to the amount set forth as its “Commitment” under the
signature of such [      ] Committed Lender hereto].

 

The Borrower hereby represents and warrants to the [        ] Lenders and the
[         ] Group Agent as of the date hereof, as follows:

 

(i)                                     the representations and warranties of
the Borrower contained in Section 7.01 of the Receivables Financing Agreement
are true and correct on and as of such date as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing, or would result from the assumption
contemplated hereby; and

 

(iii)                               the Termination Date shall not have
occurred.

 

SECTION 2.                            Upon execution and delivery of this
Agreement by the Borrower and each member of the [      ] Group, satisfaction of
the other conditions with respect to the addition of a Group specified in
Section 14.03(i) of the Receivables Financing Agreement (including the

 

Exhibit C-1

--------------------------------------------------------------------------------


 

written consent of the Administrative Agent and the Majority Group Agents) and
receipt by the Administrative Agent of counterparts of this Agreement (whether
by facsimile or otherwise) executed by each of the parties hereto, [the [     ]
Lenders shall become a party to, and have the rights and obligations of Lenders
under, the Receivables Financing Agreement and the “Commitment” with respect to
the Committed Lenders in such Group as shall be as set forth under the signature
of each such Committed Lender hereto] [the [      ] Committed Lender shall
increase its Commitment to the amount set forth as the “Commitment” under the
signature of the [      ] Committed Lender hereto].

 

SECTION 3.                            Each party hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing commercial paper notes or other senior indebtedness issued by
such Conduit Lender is paid in full. The covenant contained in this paragraph
shall survive any termination of the Receivables Financing Agreement.

 

SECTION 4.                            THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).  This Agreement may not be amended
or supplemented except pursuant to a writing signed be each of the parties
hereto and may not be waived except pursuant to a writing signed by the party to
be charged.  This Agreement may be executed in counterparts, and by the
different parties on different counterparts, each of which shall constitute an
original, but all together shall constitute one and the same agreement.

 

(Signature Pages Follow)

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

[           ], as a Conduit Lender

 

 

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

[Address]

 

 

 

 

 

[           ], as a Committed Lender

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

[Address]

 

[Commitment]

 

 

 

 

 

[             ], as Group Agent for [         ]

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

[Address]

 

 

Exhibit C-3

--------------------------------------------------------------------------------


 

FIRST DATA RECEIVABLES, LLC,

 

as Borrower

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
Form of Reduction Notice

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

[Group Agents]

 

Re:                             Reduction Notice

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”). 
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.

 

Pursuant to Section 2.02(d) of the Agreement, the Borrower hereby irrevocably
notifies you that it will repay a portion of the Capital of the Lenders (the
“Repayment”) in an amount equal to [$       ] (the “Repayment Amount”) on
[     , 20  ] (the “Repayment Date”).  After giving effect to the Repayment, the
Aggregate Capital will be [$       ] on the Repayment Date.

 

The allocation of the Repayment Amount will be ratable among the Lenders (based
on the aggregate outstanding Capital of each Lender at such time).  Each
Lender’s share of the Repayment Amount is as following:

 

$      for PNC Bank, National Association[.][;]

 

[$      for                [.][; and]]

 

[$      for                .]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

 

Very truly yours,

 

 

 

FIRST DATA RECEIVABLES, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E
Credit and Collection Policy

 

(On File with the Administrative Agent)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Information Package

 

(Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

Form of Compliance Certificate

 

To: PNC Bank, National Association, as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of December 31, 2015 among First Data Receivables,
LLC (the “Borrower”), First Data Corporation, as Servicer (the “Servicer”), the
Lenders party thereto, the Group Agents party thereto, and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected                 of
the Servicer.

 

2.                                      I have reviewed the terms of the
Agreement and each of the other Transaction Documents and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of the Borrower during the accounting period covered by the
attached financial statements.

 

3.                                      The examinations described in paragraph
2 above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes an Event of Default or an Unmatured Event
of Default, as each such term is defined under the Agreement, during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth in paragraph 5 below].

 

4.                                      Schedule I attached hereto sets forth
financial statements of First Data and its Subsidiaries for the period
referenced on such Schedule I.

 

[5.                                  Described below are the exceptions, if any,
to paragraph 3 above by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event:]

 

Exhibit G-1

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered this        day of
                   , 20   .

 

 

[         ]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit G-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.                                    Schedule of Compliance as
of                                                , 20   with Section 8.02(a) of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended:                   .

 

B.                                    The following financial statements of
First Data and its Subsidiaries for the period ending on               , 20  ,
are attached hereto:

 

Exhibit G-3

--------------------------------------------------------------------------------


 

EXHIBIT H-1

Closing Memorandum

 

(Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

Initial Credit Extension Memorandum

 

(Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

Schedule I

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

Exhibit I

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------


 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 31, 2015 among First Data Receivables, LLC (the “Borrower”),
First Data Corporation, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto, and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Transaction Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[ ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

Subject Financing Statements

 

(Attached)

 

--------------------------------------------------------------------------------


 

SCHEDULE I
Commitments

 

PNC’s Group

 

Party

 

Capacity

 

Commitment

PNC

 

Committed Lender

 

$

230,000,000

PNC

 

Group Agent

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE II
Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

 

Key Bank

 

ACCOUNT #

 

ACCOUNT NAME:

 

ASSOCIATED
LOCKBOX #

 

xxxxxxxxxxx

 

First Data Payment Services LLC

 

xxx

 

xxxxxxxxxxx

 

First Data Government Solutions, Inc.

 

xxx

 

xxxxxxxxxxx

 

First Data Government Solutions, LP

 

xxx

 

 

PNC Bank

 

STAR Processing, Inc. Operating Acct# xxxxxxxxxxx

 

Wells Fargo

 

Account Names

 

Account Numbers

Remitco, LLC Receipts

 

xxxxxxxxxxx

First Data Government Solutions, Inc. Lockbox

 

xxxxxxxxxxx

TeleCheck Services, Inc. PIPS

 

xxxxxxxxxxx

TeleCheck Services, Inc

 

xxxxxxxxxxx

First Data Resources, Inc.

 

xxxxxxxxxxx

First Data Government Solutions, LP

 

xxxxxxxxxxx

TASQ Technology Operating

 

xxxxxxxxxxx

 

Schedule II-1

--------------------------------------------------------------------------------


 

SCHEDULE III
[Reserved]

 

Schedule III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV
Notice Addresses

 

(A)                               in the case of the Borrower, at the following
address:

 

First Data Receivables, LLC

5775 DTC Blvd.

Greenwood Village, CO 80111

Attention: Treasurer

 

with a copy to:

 

First Data Receivables, LLC

6855 Pacific Street, AK-32

Omaha, NE 68106

Attention: General Counsel’s Office

 

(B)                               in the case of the Servicer, at the following
address:

 

First Data Corporation

6855 Pacific Street, AK-32

Omaha, NE 68106

Attention: General Counsel’s Office

 

(C)                               in the case of PNC or the Administrative
Agent, at the following address:

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: Robyn Reeher

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

 

(D)                               in the case of any other Person, at the
address for such Person specified in the other Transaction Documents; in each
case, or at such other address as shall be designated by such Person in a
written notice to the other parties to this Agreement.

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V
Excluded Receivables

 

First Data Corporation and each of the subsidiaries thereof

 

Schedule V-1

--------------------------------------------------------------------------------